



Exhibit 10.2
































CLECO POWER LLC
401(k) SAVINGS AND INVESTMENT PLAN






(As Amended and Restated
Generally Effective April 13, 2016)









--------------------------------------------------------------------------------






CLECO POWER LLC
401(k) SAVINGS AND INVESTMENT PLAN


(As Amended and Restated
Generally Effective April 13, 2016)


TABLE OF CONTENTS


ARTICLE I DEFINITIONS
2


1.1
Accounts
2


1.2
Administrator
2


1.3
Affiliate
2


1.4
After-Tax Contributions
2


1.5
After-Tax Contribution Account
2


1.6
Anniversary Date
2


1.7
Beneficiary
2


1.8
Code
2


1.9
Company
2


1.10
Committee
2


1.11
Compensation
2


1.12
Contribution
4


1.13
Defined Benefit Plan
4


1.14
Designated Roth Account
4


1.15
Designated Roth Contribution
4


1.16
Effective Date
4


1.17
Employee
4


1.18
Employer
4


1.19
Employer Matching Contribution
5


1.20
Employer Matching Contribution Account
5


1.21
Employment Commencement Date
5


1.22
Enhanced Participant
5


1.23
Entry Date
5


1.24
ERISA
5


1.25
Fiduciaries
5


1.26
Hour of Service
5


1.27
Investment Fund
7


1.28
Investment Manager
7


1.29
Leased Employee
7


1.30
1985 Plan
7


1.31
1989 Plan
7


1.32
1991 Plan
7


1.33
Non-Elective Contribution
7


1.34
Non-Elective Contribution Account
8


1.35
1-Year Period of Severance
8


1.36
Participant
8


1.37
Period of Service
8





-ii-

--------------------------------------------------------------------------------







1.38
Period of Severance
8


1.39
Plan
8


1.40
Plan Year
9


1.41
Pre-Tax Contributions
9


1.42
Pre-Tax Contribution Account
9


1.43
Reemployment Commencement Date
9


1.44
Retirement
9


1.45
Retirement Date
9


1.46
Rollover Account
9


1.47
Rollover Contribution
9


1.48
Service
9


1.49
Severance from Service, Severs from Service, and the Severance
from Service Date
9


1.50
Spouse
10


1.51
Trust
10


1.52
Trustee
10


1.53
Trust Fund
10


1.54
2010 Plan
10


1.55
2016 Plan
10


1.56
Valuation Date
10


1.57
Vested Percentage
10


1.58
Vesting Computation Period
10


1.59
Vesting Service
11


ARTICLE II ADMINISTRATION OF THE PLAN
11


2.1
Appointment of Committee
11


2.2
Records of Committee
11


2.3
Committee Action
11


2.4
Committee Disqualification
12


2.5
Committee Compensation and Expenses
12


2.6
Committee Liability
12


2.7
Committee Determinations
12


2.8
Information from Employer
13


2.9
Uniform Administration
14


2.10
Reporting Responsibilities
14


2.11
Disclosure Responsibilities
14


2.12
Annual Statements
14


2.13
Allocation of Responsibility Among Fiduciaries for Plan and Trust Administration
14


2.14
Annual Audit
15


2.15
Presenting Claims for Benefits
15


2.16
Claims Review Procedure
16


2.17
Disputed Benefits
17


ARTICLE III PARTICIPATION IN THE PLAN
17


3.1
Eligibility of Employees
17


3.2
Employee Information
17









-iii-

--------------------------------------------------------------------------------





3.3
Notification of Eligible Employee
18


3.4
Application by Participants
18


3.5
Authorized Absences
18


3.6
Vesting Service
19


3.7
Break In Service
19


3.8
Participation and Vesting on Re-Employment
19


3.9
Transfers
20


3.10
Qualified Military Service
21


ARTICLE IV CONTRIBUTIONS TO THE PLAN
21


4.1
Employer Contributions
21


4.2
Pre-Tax Contributions
22


4.3
Roth 401(k) Contributions
25


4.4
Actual Deferral Percentage
28


4.5
Actual Deferral Percentage Limits
28


4.6
Reduction of Pre-Tax Contribution Rates
29


4.7
Increase in Pre-Tax Contribution Rates
29


4.8
Excess Pre-Tax Contributions
29


4.9
Contribution Percentage
31


4.10
Contribution Percentage Limits
32


4.11
Treatment of Excess Aggregate Contributions
32


4.12
Employer Matching Contributions and Pre-Tax Contributions to be
Tax-Deductible
33


4.13
Maximum Allocations
33


4.14
Refunds to Employer
34


ARTICLE V PARTICIPANTS' ACCOUNTS
34


5.1
Trust Accounts
34


5.2
Valuation of Trust Fund
35


5.3
Allocation to Accounts
35


5.4
Maximum Annual Additions
37


ARTICLE VI PARTICIPANTS' BENEFITS
43


6.1
Termination of Service
43


6.2
Disability of Participants
44


6.3
Death of Participants
44


6.4
Retirement of Participants on or After Retirement Date
45


6.5
In-Service Distributions
45


6.6
Payments of Benefits
45


6.7
Participation Rights Determined as of Valuation Date Preceding
Termination of Employment
46


6.8
Required Minimum Distributions
47


6.9
Unclaimed Benefits
52


6.10
Right to Transfer Eligible Rollover Distribution
53


ARTICLE VII WITHDRAWALS AND LOANS
54


7.1
Withdrawal of Pre-Tax Contribution Account on or After Age 59½
54













-iv-

--------------------------------------------------------------------------------





7.2
Withdrawal of After-Tax Contributions and Rollover Account
54


7.3
Conditions of Withdrawals of After-Tax Contributions and Rollover
Account
55


7.4
Hardship Withdrawals from Pre-Tax Contribution Account
55


7.5
Loans
56


7.6
Notice and Withdrawal of Automatic Deferrals
58


ARTICLE VIII INVESTMENT DIRECTIONS
59


8.1
Investment of Trust Fund
59


ARTICLE IX TRUST AND TRUST FUND
60


9.1
Trust
60


9.2
Benefits Paid Solely from Trust Fund
60


9.3
Committee Directions to Trustee
60


9.4
Trustee's Reliance on Committee Instructions
60


9.5
Authority of Trustee in Absence of Instructions from the Committee
60


ARTICLE X ADOPTION OF PLAN BY OTHER CORPORATIONS, AMENDMENT AND TERMINATION OF
THE PLAN, AND DISCONTINUANCE OF CONTRIBUTIONS TO THE TRUST FUND
61


10.1
Adoption by Employers
61


10.2
Continuous Service
61


10.3
Amendment of the Plan
61


10.4
Termination of the Plan
62


10.5
Distribution of Trust Fund on Termination
62


10.6
Effect of Discontinuance of Contributions
63


10.7
Merger of Plan with Another Plan
63


ARTICLE XI TOP-HEAVY PLAN REQUIREMENTS
63


11.1
General Rule
63


11.2
Vesting Provisions
64


11.3
Minimum Contribution Provisions
64


11.4
Coordination with Other Plans
65


11.5
Distributions to Certain Key Employees
65


11.6
Determination of Top-Heavy Status
66


ARTICLE XII MISCELLANEOUS PROVISIONS
70


12.1
Terms of Employment
70


12.2
Controlling Law
70


12.3
Invalidity of Particular Provisions
70


12.4
Non-Alienability of Rights of Participants
70


12.5
Payments in Satisfaction of Claims of Participants
71


12.6
Payments Due Minors and Incompetents
71


12.7
Acceptance of Terms and Conditions of Plan by Participants
71


12.8
Impossibility of Diversion of Trust Fund
72


12.9
Number and Gender
72











-v-

--------------------------------------------------------------------------------








CLECO POWER LLC 401(k) SAVINGS AND INVESTMENT PLAN


(As Amended and Restated
Generally Effective April 13, 2016)




Recitals


Cleco Power LLC (the successor to Cleco Utility Group, Inc., formerly known as
Cleco Corporation and Central Louisiana Electric Company, Inc.) (the "Company"),
a Louisiana corporation with its principal place of business in Pineville,
Louisiana, established the Central Louisiana Electric Company, Inc. 401(k)
Savings and Investment Plan (the "1985 Plan"), effective January 1, 1985, for
the benefit of its eligible Employees. Effective January 1, 1989, the 1985 Plan
was amended to comply with the provisions of the Tax Reform Act of 1986 and to
make certain other changes therein (the "1989 Plan").


Effective April 2, 1991, the Board of Directors of the Company authorized the
amendment and restatement of the 1989 Plan (the "1991 Plan") to include an
employee stock ownership plan which was a stock bonus plan intended to qualify
under Sections 401(a) and 4975(e)(7) of the Internal Revenue Code of 1986, as
amended (the "Code"), and as such was designed to invest primarily in company
stock. The 1991 Plan was amended and restated effective January 1, 1994,
effective January 1, 2004, effective October 1, 2005, and effective November 1,
2010.


The Company again wishes to amend and restate the Plan in the form set forth
herein (the "Plan" or the "2016 Plan") effective April 13, 2016 (unless
otherwise provided) to add Roth 401(k) contributions and to remove company stock
as an investment under the Plan.


The Cleco Power LLC 401(k) Savings and Investment Plan Stock Trust Agreement
(originally established effective January 1, 1985, as the Central Louisiana
Electric Company 401(k) Savings and Investment Trust and which was combined with
the Cleco Corporation 401(k) Savings and Investment Plan Stock Trust Agreement
pursuant to an amendment and restatement effective August 1, 1997), is intended
to continue in effect and to form a part of this Plan. The Plan and Trust
Agreement are also intended to meet the requirements of Sections 401(a), 401(k),
and 501(a) of the Code, and the requirements of the Employee Retirement Income
Security Act of 1974, as either may be amended from time to time.


The provisions of this Plan shall apply to a Participant who continues his
Service after the Effective Date. Except as otherwise set forth herein, the
rights and benefits, if any, of a former Participant who terminated his Service
before the Effective Date shall be determined under the terms of the Plan that
were in effect on the date his Service terminated.


NOW, THEREFORE, Cleco Power LLC hereby amends, restates in its entirety and
continues the Cleco Power LLC 401(k) Savings and Investment Plan, effective
April 13, 2016 (unless otherwise provided), as follows:






Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 1 of 73

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
As used in the Plan, the following words and phrases shall have the following
meanings unless the context clearly requires a different meaning:


1.1    Accounts: The accounts maintained for a Participant pursuant to Section
5.1.


1.2    Administrator: The Company or, at the Company's election pursuant to
Section 2.1, the Retirement Committee.


1.3    Affiliate A corporation or other trade or business which, together with
the Company, is "under common control" within the meaning of Section 414(b) or
(c), as modified by Section 415(h) of the Code; any organization (whether or not
incorporated) which is a member of an "affiliated service group" (within the
meaning of Section 414(m) of the Code) which includes the Company; and any other
entity required to be aggregated with the Company pursuant to regulations under
Section 414(o) of the Code.


1.4    After-Tax Contributions: Any amount contributed before January 1, 1989 by
a Participant to the Plan from his Compensation as After-Tax Contributions
pursuant to the 1985 Plan.


1.5    After-Tax Contribution Account: The account or accounts maintained for
each Participant who made After-Tax Contributions to the 1985 Plan to reflect
his After-Tax Contributions and adjustments relating thereto.


1.6    Anniversary Date: January 1.


1.7    Beneficiary: Such natural person or persons, or the trustee of an inter
vivos trust for the benefit of natural persons, entitled to receive a
Participant's death benefits under the Plan, as provided in Section 6.3 hereof.


1.8    Code: The Internal Revenue Code of 1986, as amended from time to time.


1.9    Company: Cleco Power LLC, a Louisiana corporation, or a successor to
Cleco Power LLC, in the ownership of substantially all of its assets.


1.10    Committee: The Retirement Committee appointed by the Board of Directors
of the Company pursuant to Section 2.1.


1.11    Compensation: The total compensation actually paid to the respective
Participants by the Employer during the applicable payroll period, including
salaries, wages, commissions, overtime pay and any other payments of
compensation which would be subject to tax under Code Section 3401(a),
determined without regard to any dollar limitations under Code Section
3121(a)(1). The Compensation of a Participant will also include any amount that
is not currently includable in the Participant's gross income by reason of the
application


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 2 of 73

--------------------------------------------------------------------------------





of Code Sections 125, 402(a)(8), 402(h)(1)(B) or 403(b). The Compensation of the
respective Participants as reflected by the books and records of the Employer
will be conclusive. However, Compensation will not include the following items
(even if they are includable in a Participant's gross income):


(a)    adoption assistance (cash and non-cash),
(b)    commuting assistance (cash and non-cash),
(c)    gifts (cash and non-cash),
(d)    dividends,
(e)    moving expense reimbursements,
(f)    payments for opting out of Employer welfare benefit plans,
(g)    relocation allowances,
(h)    reimbursements or other expense allowances,
(i)    all other fringe benefits (cash and non-cash),
(j)    severance pay (including COBRA premium reimbursements and outplacement
reimbursements),
(k)    all other welfare benefits (other than those deferred on a pre-tax basis
under Section 125),
(l)    benefits accrued (other than salary deferrals) or paid pursuant to any
deferred compensation plan (including any adjustments, gross-ups, or payments
because of FICA tax liability arising as a result of any deferred compensation
plan),
(m)    the value of all benefits accrued or paid under any long-term incentive
compensation plan (including any dividends that may be paid pursuant to any such
plan),
(n)    income from the exercise of stock options, and
(o)    income from stock dispositions (whether qualifying or disqualifying).


Notwithstanding anything herein to the contrary, effective January 1, 1989, in
no event will the Compensation taken into account under the Plan for any
Participant during a given Plan Year exceed $200,000 or such other dollar amount
as may be prescribed by the Secretary of the Treasury or his delegate under Code
Section 401(a)(17).


In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, for Plan Years
beginning on or after January 1, 1994, the Compensation of each Employee taken
into account under the Plan shall not exceed $150,000, as adjusted by the
Commissioner for increases in the cost of living in accordance with section
401(a)(17)(B) of the Internal Revenue Code. The cost-of-living adjustment in
effect for a calendar year applies to any period, not exceeding 12 months, over
which Compensation is determined (determination period) beginning in such
calendar year. If a determination period consists of fewer than 12 months, the
Compensation limit will be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is 12.


For Plan Years beginning on or after January 1, 1994, any reference in this Plan
to the limitation under section 401(a)(17) of the Code shall mean the
Compensation limit set forth in this provision.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 3 of 73

--------------------------------------------------------------------------------





If Compensation for any prior determination period is taken into account in
determining an Employee's benefits accruing in the current Plan Year, the
Compensation for that prior determination period is subject to the Compensation
limit in effect for that prior determination period. For this purpose, for
determination periods beginning before the first day of the first Plan Year
beginning on or after January 1, 1994, the Compensation limit is $150,000.


The annual Compensation of each Participant taken into account in determining
allocations for any Plan Year beginning January 1, 2002, shall not exceed
$200,000, as adjusted for cost-of-living increases in accordance with Code
Section 401(a)(17)(B). Annual Compensation means Compensation during the Plan
Year or such other consecutive 12-month period over which Compensation is
otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the determination period that begins with or within such
calendar year.


1.12    Contribution: Any amount contributed to the Trust Fund pursuant to the
provisions of this Plan by the Employer or by a Participant from his
Compensation, including Employer Matching Contributions, Pre-Tax Basic
Contributions, Pre-Tax Excess Contributions, and Non-Elective Contributions.


1.13    Defined Benefit Plan: Any defined benefit plan (as defined in Section
415(k) of the Code) maintained by the Company or by any Affiliate.


1.14    Designated Roth Account: The account maintained for each Participant to
reflect his Designated Roth Contributions (if any) to the Plan, and any
adjustments thereto made pursuant to the provisions of the Plan.


1.15    Designated Roth Contribution: Any amount a Participant defers from his
Compensation pursuant to Section 4.3.


1.16    Effective Date: April 13, 2016, unless a different effective is
specified in this amendment and restatement of the Plan.


1.17    Employee: Any person employed by an Employer and any person employed by
an Affiliate, including but not limited to (a) all directors and officers of an
Employer except any such person who is not regularly and principally employed by
such Employer and (b) any Leased Employee performing services for an Employer
except any such person who is covered by a money purchase pension plan that is
provided by the leasing organization and requires a non-integrated employer
contribution rate of at least ten percent (10%) of compensation, immediate
participation and full and immediate vesting.


1.18    Employer: The Company, its successors and any eligible organization that
shall adopt this Plan pursuant to the provisions of Article X, and the
successors, if any, to such organization.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 4 of 73

--------------------------------------------------------------------------------





1.19    Employer Matching Contribution: Any amount contributed to the Trust Fund
by the Employer pursuant to Section 4.1(a).


1.20    Employer Matching Contribution Account: The account maintained for each
Participant to reflect the Employer Matching Contributions to the Plan for each
Participant before the effective date of the 1991 Plan and any adjustments
thereto made pursuant to the provisions of the Plan.


1.21    Employment Commencement Date : The date on which the Employee first
performs an Hour of Service (within the meaning of Section 1.26(a)) for the
Employer or an Affiliate.


1.22    Enhanced Participant: A Participant whom the Employer classifies as
having:


(a)    commenced employment with the Employer on or after August 1, 2007, or


(b)    again commenced employment with the Employer (i.e., a rehired Employee)
on or after August 1, 2007.


For this purpose, an individual does not commence employment with the Employer
merely because the individual has received an offer of employment or has
accepted that offer.


1.23    Entry Date: Any day during the calendar year.


1.24    ERISA: Public Law No. 93-406, the Employee Retirement Income Security
Act of 1974, as amended from time to time.


1.25    Fiduciaries: The Employer, the Committee, the Trustee, and any other
person designated as a Fiduciary with respect to the Plan or the Trust, but only
with respect to the specific responsibilities of each as described in Section
2.13 hereof. Any person or group of persons may serve in more than one fiduciary
capacity with respect to the Plan.


1.26    Hour of Service: An Employee shall be credited with an Hour of Service
as follows:


(a)    An Hour of Service shall be credited to an Employee for each hour for
which an Employee is directly paid, or entitled to payment, by the Employer or
an Affiliate for the performance of duties during the applicable computation
period. Such hours shall be credited to the Employee for the computation period
or periods in which the duties were performed.


(b)    An Hour of Service shall be credited to an Employee for each hour for
which back pay, irrespective of mitigation of damages, has been either awarded
or agreed to by the Employer or an Affiliate. These hours shall be credited to
the Employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award,
agreement, or payment


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 5 of 73

--------------------------------------------------------------------------------





is made. Hours of Service shall not be credited to an Employee under both
paragraphs (a) and (b) of this Section.


(c)    In addition to Hours of Service credited in paragraphs (a) and (b) of
this Section, an Hour of Service shall be credited to an Employee for each hour
for which such Employee is directly or indirectly paid, or entitled to such
payment by the Employer or an Affiliate for reasons (such as vacation, sickness
or disability) other than for the performance of duties during the applicable
computation period. For purposes of this paragraph (c), irrespective of whether
such hours have accrued in other computation periods, such hours shall be
counted in the computation period in which either payment is actually made or
amounts payable to the Employee come due. For purposes of this paragraph (c),
Hours of Service shall be determined by dividing the payments received or due
for reasons other than the performance of duties by the lesser of (i) the
Employee's most recent hourly rates of compensation for the performance of
duties or (ii) the Employee's average hourly rate of compensation for the
performance of duties for the most recent computation period in which the
Employee completed more than five hundred (500) Hours of Service.


(d)    The number of Hours of Service which are credited for reasons other than
the performance of duties for the Employer in determining a Break In Service
shall be determined in accordance with Sections 2530.200b-2(b) and (c) of Title
29, Chapter XXV of the Code of Federal Regulations.


Hours of Service will be credited for employment with other members of an
affiliated service group (under Section 414(m)), a controlled group of
corporations (under Section 414(b)) or a group of trades or businesses under
common control (under Section 414(c)), of which the adopting Employer is a
member. Notwithstanding anything in this Plan to the contrary, Hours of Service
shall not be credited for employment with the Employer or an Affiliate before it
becomes or after it ceases to be a member of an affiliated service group, a
controlled group of corporations or a group of trades or businesses under common
control or for any period when such Employer or Affiliate does not maintain this
Plan.


Solely for purposes of determining whether a Break In Service, as defined in
Section 3.7, for participation and vesting purposes has occurred in a
computation period for any Plan Year beginning after December 31, 1984, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, eight (8) Hours of Service per day of such absence. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (i) by reason of the pregnancy of the individual, (ii)
by reason of the birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this paragraph shall be credited (1) in the computation
period in which the absence begins if the crediting is necessary to prevent a
Break In Service in that period or (2) in all other cases, in the following
computation period.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 6 of 73

--------------------------------------------------------------------------------





If an Employee is absent from his employment with the Employer for any period
because of (1) a pregnancy, (2) the birth of a child, (3) the placement of a
child in connection with an adoption, or (4) the caring for a child during the
period immediately following such birth or placement, such Employee will be
credited with sufficient days of Service (not in excess of 91 days of Service in
any Vesting Computation Period) so that a 1-Year Period of Severance does not
occur in either the Vesting Computation Period in which such absence begins (if
credit is required to preclude a 1-Year Period of Severance in such Vesting
Computation Period) or in the immediately following Vesting Computation Period
(if days of Service were not awarded in the preceding Vesting Computation
Period). For purposes of computing days of Service credited under this
paragraph, an Employee shall be credited with (i) days of Service that would
otherwise be credited to such Employee without regard to the absence or (ii) one
day of Service for each day of the absence. The Plan Administrator, in its sole
discretion, may require evidence that the absence is because of a reason
enumerated in this paragraph and evidence as to the duration of the absence.


1.27    Investment Fund: One of the Investment Funds established and held under
the Trust Fund, as described in Section 8.1.


1.28    Investment Manager: The Investment Manager, if any, appointed under the
Trust, as such term is defined by Section 3(38) of ERISA.


1.29    Leased Employee: Each person who is not an employee of the Employer or
an Affiliate but who performs services for the Employer or an Affiliate pursuant
to a leasing agreement (oral or written) between the Employer or an Affiliate
and any leasing organization, provided that such person has performed such
services for the Employer or an Affiliate or for related persons (within the
meaning of Section 414(n)(3) of the Code) on a substantially full-time basis for
a period of at least one year and such services are performed under primary
direction or control by the Employer or an Affiliate. Notwithstanding the
preceding sentence, the term "Leased Employee" shall not include any individual
who is deemed to be an employee of an Employer or an Affiliate under Section
414(n)(5) of the Code.


1.30    1985 Plan: The Central Louisiana Electric Company 401(k) Savings and
Investment Plan as established effective January 1, 1985.


1.31    1989 Plan: The Central Louisiana Electric Company 401(k) Savings and
Investment Plan as amended and restated by the Company on January 1, 1989.


1.32    1991 Plan: The Central Louisiana Electric Company, Inc. 401(k) Savings
and Investment Plan, as amended and restated effective April 2, 1991.


1.33    Non-Elective Contribution: Any amount the Employer contributes to the
Trust Fund pursuant to Section 4.1(e).




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 7 of 73

--------------------------------------------------------------------------------





1.34    Non-Elective Contribution Account: The account or accounts maintained
for each Participant to reflect Non-Elective Contributions made on his behalf to
the Plan, and any adjustments thereto made pursuant to the provisions of the
Plan.


1.35    1-Year Period of Severance: A 12-consecutive-month period beginning on
the Employee's Severance from Service Date and ending on the first anniversary
of the Employee's Severance from Service Date, provided during such
12-consecutive-month period the Employee does not perform an Hour of Service
(within the meaning of Section 1.26(a)) for an Employer or an Affiliate.


1.36    Participant: An eligible Employee for whom an Account is maintained
under the Plan.


1.37    Period of Service: A period of Service beginning on the Employee's
Employment Commencement Date or Reemployment Commencement Date, whichever is
applicable, and ending on the Employee's Severance from Service Date.


(a)    An Employee is credited with the period of time during any absence from
Service (other than for reason of a quit, retirement, discharge, or death) that
is 12 months or less.


(b)    If an Employee Severs from Service as a result of quit, discharge, or
retirement and the Employee then performs an Hour of Service (within the meaning
of Section 1.26(a)) within 12 months of the Severance from Service Date, the
Period of Severance will be taken into account in computing the Employee's
Period of Service.


(c)    If an Employee is absent from Service for any reason other than quit,
discharge, retirement, or death and during the absence a quit, discharge, or
retirement occurs, the Plan will take into account the period of time between
the Severance from Service Date (i.e., the date of quit, discharge, or
retirement) and the first anniversary of the date on which the Employee was
first absent, if the Employee performs an Hour of Service (within the meaning of
Section 1.26(a)) within 12 months of the Severance from Service Date.


An Employee whose Employment Commencement Date was before August 1, 2007, will
be credited with service in a manner consistent with 26 C.F.R.
§1.410(a)-7(f)(1)(i).


1.38    Period of Severance: The period of time beginning on the Severance from
Service Date and ending on the date on which the Employee again performs an Hour
of Service (within the meaning of Section 1.26(a)) for an Employer or an
Affiliate.


1.39    Plan: The Plan set forth herein, intended to constitute a profit-sharing
plan under Section 401(a)(27) of the Code and an employee stock ownership plan
under Section 4975(e)(7) of the Code, including all subsequent amendments
hereto.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 8 of 73

--------------------------------------------------------------------------------





1.40    Plan Year: Each fiscal year commencing January 1 and ending December 31
of each calendar year.


1.41    Pre-Tax Contributions: Any amount deferred by a Participant from his
Compensation as "Pre-Tax Basic Contributions" and "Pre-Tax Excess Contributions"
pursuant to Section 4.2.


1.42    Pre-Tax Contribution Account: The account or accounts maintained for
each Participant to reflect his Pre-Tax Basic Contributions and Pre-Tax Excess
Contributions to the Plan, and any adjustments thereto made pursuant to the
provisions of the Plan.


1.43    Reemployment Commencement Date: The first date following a period of
Severance from Service that is not required to be taken into account under the
service spanning rules in Section 1.37(a) to (c), on which the Employee performs
an Hour of Service (within the meaning of Section 1.26(a)) for the Employer or
an Affiliate.


1.44    Retirement: Termination of employment on or after the Retirement Date of
a Participant.


1.45    Retirement Date: With respect to Employees employed before January 1,
1988, the term "Retirement Date" shall mean the first day of the calendar month
coincident with or next following the sixty-fifth (65th) birthday of a
Participant; and, with respect to Employees hired on or after January 1, 1988,
such term shall mean the later of (i) the Participant's attainment of age
sixty-five (65) or (ii) the Participant's completion of five (5) years of
Vesting Service.


1.46    Rollover Account: The account maintained for each Employee who has made
a contribution to the Trust Fund of amounts distributed to him from a plan that
is qualified under Sections 401(a) and 501(a) of the Code or an individual
retirement account in accordance with the provisions of Section 5.3.


1.47    Rollover Contribution: Any amount contributed by a Participant to his
Rollover Account.


1.48    Service: Active employment as an Employee of an Employer except that if
active employment shall be interrupted by authorized absences of the kinds
described in Section 3.5, such interruption of active employment shall not be
considered as an interruption of Service.


1.49    Severance from Service, Severs from Service, and the Severance from
Service Date: The earlier of:


(a)    The date on which an Employee quits, retires, is discharged or dies; or


(b)    The first anniversary of the first date of a period in which an Employee
remains absent from Service (with or without pay) with the Employer for any
reason


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 9 of 73

--------------------------------------------------------------------------------





other than quit, retirement, discharge, or death, such as vacation, holiday,
sickness, disability, leave of absence, or layoff.


1.50    Spouse: Effective June 26, 2013, the term “Spouse” means the person to
whom a Participant is considered married under the law of the jurisdiction where
the Participant was domiciled. Effective September 16, 2013, the term “Spouse”
means the person to whom a Participant is considered married under the law of
the jurisdiction where the marriage was celebrated.


1.51    Trust: The Cleco Power LLC 401(k) Savings and Investment Plan Stock
Trust Agreement (as it may be amended), which was established effective January
1, 1985, as the Central Louisiana Electric Company 401(k) Savings and Investment
Plan Stock Trust Agreement, which was most recently amended and restated
effective August 1, 1997, and which was further amended effective as of January
1, 2004.


1.52    Trustee: Effective as of May 1, 2015, Great-West Trust Company, LLC.


1.53    Trust Fund: All contributions of Employers and Participants, and the
investments and reinvestments thereof, held by the Trustee under the Trust,
together with all income, profits or increments thereon.


1.54    2010 Plan: The Cleco Power LLC 401(k) Savings and Investment Plan as
amended and restated effective as of November 1, 2010 (unless otherwise
provided).


1.55    2016 Plan: The Cleco Power LLC 401(k) Savings and Investment Plan as
amended and restated effective as of April 13, 2016 (unless otherwise provided).


1.56    Valuation Date: Each business day of the Plan Year. The last business
day of each calendar quarter shall be the "quarterly Valuation Date," and the
last day of December of each Plan Year shall be the "annual Valuation Date."


1.57    Vested Percentage: The percentage determined based on the Participant's
years of Vesting Service according to the following schedule:


Years of Vesting Service
Vested Percentage
Less than 1
0%
1
0%
2
20%
3
40%
4
60%
5
80%
6 or more
100%



1.58    Vesting Computation Period: Before August 1, 2007, the Vesting
Computation Period was the twelve (12) consecutive month period beginning
January 1 and ending the


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 10 of 73

--------------------------------------------------------------------------------





following December 31. Effective August 1, 2007, the Vesting Computation Period
is the one-year period beginning on the date the Employee initially was credited
with an Hour of Service and anniversaries of that date. An Employee will receive
two years of Vesting Service if the Employee earns a year of Vesting Service in
the 2007 Plan Year based on the rules in effect before August 1, 2007, and a
year of Vesting Service during the year that began on the date within the 2007
Plan Year on which the Employee initially was credited with an Hour of Service
or anniversaries of that date based on the rules effective August 1, 2007.


1.59    Vesting Service: The period of a Participant's employment considered in
the determination of his eligibility for benefits under Section 3.6 of the Plan.




ARTICLE II
ADMINISTRATION OF THE PLAN
2.1    Appointment of Committee: The Board of Directors of the Company shall
appoint the Retirement Committee (the "Committee" herein) of not less than three
(3) persons, each of whom may or may not be Employees of the Company or
Participants in the Plan, to perform the administrative duties set forth herein.
If so appointed, the Committee shall be the administrator of the Plan for the
purposes of ERISA. Each member of the Committee shall serve without compensation
and without bond (unless otherwise required by law) for such term as the Board
of Directors of the Company may designate or until his death, resignation or
removal by the Board. Any person appointed as a member of the Committee shall
signify his acceptance by filing his written acceptance with the Board of
Directors and with the Secretary of the Committee. The Board of Directors of the
Company shall promptly appoint successors to fill any vacancies in the
Committee. The Committee shall elect a Chairman from its number, and a Secretary
and such other officers as the Committee may determine, who may, but need not
be, members of the Committee, to serve at the pleasure of the Committee.


2.2    Records of Committee: The Committee shall keep appropriate records of its
proceedings and the administration of the Plan. In its sole discretion, the
Committee may appoint one or more recordkeepers to record information relating
to the administration of the Plan. The Committee shall make available to
Participants and their Beneficiaries for examination, during business hours,
such records of the Plan as pertain to the examining person and such documents
relating to the Plan as are required by any applicable disclosure acts.


2.3    Committee Action: The Committee shall hold meetings at such time and on
such notice as the Committee may determine. A majority of its members shall
constitute a quorum for any meeting of the Committee, and at any such meeting
business shall be transmitted and questions shall be decided by an affirmative
vote of a majority of the members present. The Committee may act through the
concurrence of a majority of its members expressed either at a meeting of the
Committee, or in writing without a meeting. Concurrence of a member of the
Committee may be by letter, by memorandum, by electronic mail, or by other means
that is reasonably calculated to reach the intended recipient. Any member of the
Committee, or the Secretary or Assistant Secretary of the Committee (who


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 11 of 73

--------------------------------------------------------------------------------





need not be members of the Committee), may execute on behalf of the Committee
any certificate or other written instrument evidencing or carrying out any
action approved by the Committee. The Committee may delegate any of its rights,
powers and duties to any one or more of its members. The Chairman of the
Committee shall be agent of the Plan and the Committee for the service of legal
process at the principal office of the Company in Pineville, Louisiana.


2.4    Committee Disqualification: A member of the Committee who may be a
Participant shall not vote on any question relating specifically to himself.


2.5    Committee Compensation and Expenses: The members of the Committee shall
serve without bond (unless otherwise required by law) and without compensation
for their services as such. The Committee may select and authorize the Trustee
to suitably compensate such attorneys, agents and representatives as it may deem
necessary or advisable to the performance of its duties. Expenses of the
Committee that shall arise in connection with the administration of the Plan
shall be paid by the Company, or if not paid by the Company, by the Trustee out
of the Trust Fund.


2.6    Committee Liability: Except to the extent that such liability is created
by ERISA, no member of the Committee shall be liable for any act or omission of
any other member of the Committee, nor for any act or omission on his own part
except for his gross negligence or willful misconduct, nor for the exercise of
any power or discretion in the performance of any duty assumed by him hereunder.
The Company shall indemnify and hold harmless each member of the Committee from
any and all claims, losses, damages, expenses (including counsel fees approved
by the Committee) and liabilities (including any amounts paid in settlement with
the Committee's approval, but excluding any excise tax assessed against any
member or members of the Committee pursuant to the provisions of Section 4975 of
the Code) arising from any act or omission of such member in connection with
duties and responsibilities under the Plan, except where the same is judicially
determined to be due to the gross negligence or willful misconduct of such
member.


2.7    Committee Determinations: The Committee, on behalf of the Participants
and their Beneficiaries, shall enforce this Plan in accordance with its terms,
and shall have all powers necessary for the accomplishment of that purpose,
including, but not by way of limitation, the following powers:


(a)    To employ such agents and assistants, such counsel (who may be of counsel
to the Company) and such clerical, medical, accounting and investment services
as the Committee may require in carrying out the provisions of the Plan.


(b)    To authorize one or more of their number, or any agent, to make payment,
or to execute or deliver any instrument, on behalf of the Committee, except that
all requisitions for funds from, and requests, directions, notifications,
certifications and instructions to, the Trustee or to the Company shall be
signed either by an authorized member of the Committee or by the Secretary or
Assistant Secretary of the Committee.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 12 of 73

--------------------------------------------------------------------------------





(c)    To determine from the records of the Company the considered Compensation,
Service and other pertinent facts regarding Employees and Participants for the
purpose of the Plan.


(d)    To construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder.


(e)    To prescribe forms and procedures to be followed by Employees for
participation in the Plan, by Participants or Beneficiaries filing applications
for benefits, by Participants applying for withdrawals, and for other
occurrences in the administration of the Plan.


(f)    To prepare and distribute, in such manner as the Committee determines to
be appropriate, information explaining the Plan.


(g)    To furnish the Company and the Participants, on request, such annual
reports with respect to the administration of the Plan as are reasonable and
appropriate.


(h)    To certify to the Trustee the amount and kind of benefits payable to
Participants and their Beneficiaries.


(i)    To authorize all disbursements by the Trustee from the Trust Fund by a
written authorization signed either by an authorized member of the Committee or
by the Secretary or Assistant Secretary of the Committee; provided, however,
that disbursements for ordinary expenses incurred in the administration of the
Trust Fund need not be authorized by the Committee.


(j)    To interpret and construe all terms, provisions, conditions and
limitations of this Plan and to reconcile any inconsistency or supply any
omitted detail that may appear in this Plan in such manner and to such extent,
consistent with the general terms of this Plan, as the Committee shall deem
necessary and proper to effectuate the Plan for the greatest benefit of all
parties interested in the Plan.


(k)    To make and enforce such rules and regulations for the administration of
the Plan as are not inconsistent with the terms set forth herein.


(1)    In addition to all other powers herein granted, and in general consistent
with provisions hereof, the Committee shall have all other rights and powers
reasonably necessary to supervise and control the administration of this Plan,
including the right to administer the Plan in a manner reasonably calculated to
comply with any changes in or modifications to all relevant law as may be made
from time to time.


2.8    Information from Employer: To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee of all matters relating to the dates of employment of its Employees
for purposes of determining eligibility of


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 13 of 73

--------------------------------------------------------------------------------





Employees to participate hereunder, the Compensation of all Participants, their
Retirement, death or other cause for termination of employment, and such other
pertinent facts as the Committee may require; and the Committee shall advise the
Trustee of such of the foregoing facts as may be pertinent to the Trustee's
administration of the Trust Fund.


2.9    Uniform Administration: Whenever in the administration of the Plan, any
action is required by the Employer or the Committee, including, but not by way
of limitation, action with respect to eligibility of Employees, Contributions
and benefits, such action shall be uniform in nature as applied to all persons
similarly situated, and no action shall be taken which will discriminate in
favor of Participants who are officers or shareholders of the Employer, highly
compensated Employees or persons whose principal duties consist of supervising
the work of others.


2.10    Reporting Responsibilities: As Administrator of the Plan under ERISA,
the Committee shall file with the appropriate office of the Internal Revenue
Service or the Department of Labor all reports, returns and notices required
under ERISA, including, but not limited to, the summary Plan description, annual
reports and amendments thereof to be filed with the Department of Labor, and
requests for determination letters, annual reports and registration statements
required by Section 6057(a) of the Code.


2.11    Disclosure Responsibilities: The Committee shall make available to each
Participant and Beneficiary such records, documents and other data as may be
required under ERISA, and Participants or Beneficiaries shall have the right to
examine such records at reasonable times during business hours. Nothing
contained in this Plan shall give any Participant or Beneficiary the right to
examine any data or records reflecting the Compensation paid to, or relating to
any Account of, any other Participant or Beneficiary, except as may be required
under ERISA.


2.12    Annual Statements: As soon as practicable after each annual (December
31) Valuation Date or such other date as may be designated by the Administrator,
the Committee shall prepare and deliver to each Participant a written statement
reflecting as of that Valuation Date:


(a)    Such information applicable to contributions by and for each such
Participant and the increase or decrease thereof as a consequence of valuation
adjustments as may be pertinent in the premises.


(b)    The balance in his Account as of that annual Valuation Date.


2.13    Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration: The Fiduciaries shall have only those specific powers, duties,
responsibilities and obligations as are specifically given them under this Plan
or the Trust. In general, the Employer shall have the sole responsibility for
making the Contributions provided for under Sections 4.1, 4.2, 4.3 and 4.4. The
Company shall have the sole authority to appoint and remove the Trustee and
members of the Committee. The Company may amend or terminate, in whole or in
part, this Plan or the Trust. The Committee shall have the sole responsibility


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 14 of 73

--------------------------------------------------------------------------------





for the administration of the Plan and the sole authority to appoint and remove
any Investment Manager which may be provided for under the Trust. The Trustee
shall have the sole responsibility for the administration of the Trust Fund and
shall have exclusive authority and discretion to manage and control the assets
held under the Trust Fund except to the extent that the authority to manage,
acquire and dispose of the assets of the Trust Fund is delegated to an
Investment Manager or is exercised by the Committee or a Participant, all as
specifically provided in the Trust. Each Fiduciary warrants that any directions
given, information furnished or action taken by it shall be in accordance with
the provisions of the Plan or the Trust, as the case may be, authorizing or
providing for such direction, information or action. Furthermore, each Fiduciary
may rely on any such direction, information or action of another Fiduciary as
being proper under this Plan or the Trust, and is not required under this Plan
or the Trust to inquire into the propriety of any such direction, information or
action. It is intended under this Plan and the Trust that each Fiduciary shall
be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations under this Plan and the Trust and shall not be
responsible for any act or failure to act of another Fiduciary. No Fiduciary
guarantees the Trust Fund in any manner against investment loss or depreciation
in asset value.


2.14    Annual Audit: The Committee shall engage, on behalf of all Participants,
an independent Certified Public Accountant who shall conduct an annual
examination of any financial statements of the Plan and Trust Fund and of other
books and records of the Plan and Trust Fund as the Certified Public Accountant
may deem necessary to enable him to form and provide a written opinion as to
whether the financial statements and related schedules required to be filed with
the Department of Labor or furnished to each Participant are presented fairly
and in conformity with generally accepted accounting principles applied on a
basis consistent with that of the preceding Plan Year. If, however, the
statements required to be submitted as part of the reports to the Department of
Labor are prepared by a bank or similar institution or insurance carrier
regulated and supervised and subject to periodic examination by a state or
federal agency and if such statements are, in fact, made a part of the annual
report to the Department of Labor and no such audit is required by ERISA, then
the audit required by the foregoing provisions of this Section shall be optional
with the Committee.


2.15    Presenting Claims for Benefits: Any Participant or any other person
claiming under any deceased Participant may submit written application to the
Committee for the payment of any benefit asserted to be due him under the Plan.
Such application shall set forth the nature of the claim and such other
information as the Committee may reasonably request. Promptly on the receipt of
any application required by this Section, the Committee shall determine whether
or not the Participant or Beneficiary involved is entitled to a benefit
hereunder and, if so, the amount thereof and shall notify the applicant of its
findings. Benefits under this Plan will be paid only if the Committee decides in
its discretion that the applicant is entitled to them.


If a claim is wholly or partially denied, the Committee shall so notify the
applicant within ninety (90) days after receipt of the application by the
Committee, unless special circumstances require an extension of time for
processing the application. If such an extension of time for processing is
required, written notice of the extension shall be furnished


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 15 of 73

--------------------------------------------------------------------------------





to the applicant before the end of the initial ninety-day period. In no event
shall such extension exceed a period of ninety (90) days from the end of such
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render its final decision. Notice of the Committee's decision to deny a claim in
whole or in part shall be set forth in a manner calculated to be understood by
the applicant and shall contain the following:


(a)    the specific reason or reasons for the denial,


(b)    specific reference to the pertinent Plan provisions on which the denial
is based,


(c)    a description of any additional material or information, necessary for
the applicant to perfect the claim and an explanation of why such material or
information is necessary, and


(d)    an explanation of the claims review procedures set forth in Section 2.16
hereof.


If notice of denial is not furnished, and if the claim is not granted within the
period of time set forth above, the claim shall be deemed denied for purposes of
proceeding to the review stage described in Section 2.16.


2.16    Claims Review Procedure: If an application filed by a Participant or
Beneficiary under Section 2.15 above shall result in a denial by the Committee
of the benefit applied for, either in whole or in part, such applicant shall
have the right, to be exercised by written request filed with the Committee
within sixty (60) days after receipt of notice of the denial of his application
or, if no such notice has been given, within sixty (60) days after the
application is deemed denied under Section 2.15, for the review of his
application and of his entitlement to the benefit for which he applied. Such
request for review may contain such additional information and comments as the
applicant may wish to present. Within sixty (60) days after receipt of any such
request for review, the Committee shall reconsider the application in light of
such additional information and comments as the applicant may have presented,
and if the applicant shall have so requested, shall afford the applicant a
hearing before the Committee. The Committee shall also permit the applicant or
his designated representative to review pertinent documents in its possession,
including copies of the Plan document and information provided by the Employer
relating to the applicant's entitlement to such benefit. The Committee shall
make a final determination with respect to the applicant's application for
review as soon as practicable, and in any event not later am sixty (60) days
after receipt of the aforesaid request for review, except that under special
circumstances, such as the necessity for holding a hearing, such sixty-day
period may be extended to the extent necessary, but in no event beyond the
expiration of one hundred twenty (120) days after receipt by the Committee of
such request. If such an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
applicant before the commencement of the extension. Notice of such final
determination of the Committee shall be furnished to the applicant in writing,
in a manner calculated to be


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 16 of 73

--------------------------------------------------------------------------------





understood by him, and shall set forth the specific reasons for the decision and
specific references to the pertinent provisions of the Plan on which the
decision is based. If the decision on review is not furnished within the time
period set forth above, the claim shall be deemed denied on review.


2.17    Disputed Benefits: If any dispute shall arise between a Participant or
other person claiming under a Participant and the Committee after review of a
claim for benefits, or if any dispute shall develop as to the person to whom the
payment of any benefit under the Plan shall be made, the Trustee may withhold
the payment of all or any part of the benefits payable hereunder to the
Participant or other person claiming under the Participant until such dispute
has been resolved by a court of competent jurisdiction or settled by the parties
involved.




ARTICLE III
PARTICIPATION IN THE PLAN
3.1    Eligibility of Employees: An Employee eligible under the terms of the
Plan immediately preceding the Effective Date shall continue to be eligible to
participate in this Plan in accordance with the provisions of this Plan. An
Employee who is not ineligible on the first day of the Plan Year in which the
Plan is adopted by an Employer either as a new plan or as an amendment of an
existing plan for which he was eligible shall become a Participant on that day.
Each of (i) an Employee who is included in a unit of employees covered by a
collective bargaining agreement, in the negotiation of which retirement benefit
payments to be made thereunder for such Employee were specifically addressed;
(ii) an Employee who is a non-resident alien and who receives no earned income
from the Employer which constitutes income from sources within the United
States; (iii) any Employee who is a Leased Employee; and (iv) an individual who
is designated, compensated, or otherwise classified or treated as an intern, a
non-benefitted employee, a consultant, an independent contractor, or a leased
employee (or a Leased Employee) by an Employer or an Affiliate shall be
ineligible to participate in this Plan. These groups of individuals shall be
excluded from this Plan based on the Employer’s classification even if the
Internal Revenue Service or any other agency or a court determines that the
Employer’s classification was incorrect or reclassifies that individual as an
employee for employment tax or any other purpose. Each Employee who is not
ineligible shall be eligible to participate in the Plan as of the Entry Date
which coincides with his date of hire.


Notwithstanding any provision in this Plan to the contrary, an Employee who
makes a contribution to a Rollover Account as provided in Section 5.3 of this
Plan shall become a Participant as of the date of such contribution even if he
or she had not previously become a Participant. Such an Employee shall be a
Participant only for the purposes of such Rollover Contribution and shall not be
eligible to make other contributions or to share in contributions made by an
Employer until he or she has fulfilled all remaining requirements for
eligibility.


3.2    Employee Information: The Committee shall maintain records which shall
reflect as to each Employee his date of birth, all dates reflecting when he
entered into or left the employment of any Employer, and his years of Vesting
Service. The Employer shall


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 17 of 73

--------------------------------------------------------------------------------





make available to the Committee all such information as may be required by the
Committee for the purposes of maintaining such information as to each Employee.


3.3    Notification of Eligible Employee: The Committee shall notify each
Employee included for the first time in any list of eligible Employees that he
is eligible to participate in the Plan.


3.4    Application by Participants: Each Employee who becomes eligible to
participate in the Plan and who desires to make Pre-Tax Contributions must
complete an application in such form as the Committee prescribes and according
to administrative procedures the Committee may establish, in which the
Participant may elect to make Pre-Tax Contributions that total no more than
fifty percent (50%) of his Compensation, and must designate the amount, if any,
of his Pre-Tax Basic Contribution and Pre-Tax Excess Contribution, as provided
under Section 4.2, and his choice of investment options under Section 8.1. The
Employee's Pre-Tax Contributions election will be put in effect as soon as
administratively feasible after the Employee properly files his application
according to rules the Committee prescribes. An Employee will be deemed to have
made a deferral application as provided in Section 4.2(f).


3.5    Authorized Absences: Authorized Absences shall have the following meaning
and consequences:


(a)    The following shall be "Authorized Absences":


(i)    Absence without pay of an Employee due to membership in the Armed Forces
of the United States (but if such absence is not pursuant to orders issued by
the Armed Forces of the United States, only if with the consent of the
Employer).


(ii)    Absence due to an authorized leave of absence without pay granted by the
Employer in a nondiscriminatory manner in order that all Employees under similar
circumstances shall be treated alike.


(iii)    An absence otherwise recognized as an "Authorized Absence" shall not be
so recognized (1) under (i) above unless such Employee shall apply for
reinstatement in the employment of Employer within ninety (90) days after
discharge or release to inactive duty, as the case may be, or (2) under (ii)
above unless within ten (10) days after the expiration date thereof such
Employee shall apply for reinstatement in the employment of the Employer.


(b)    The years of Vesting Service of an Employee immediately after his
re-employment following an Authorized Absence shall be determined as if he had
been a Participant in the Plan (but only to the extent such Employee may have
otherwise been eligible to participate in the Plan, and, if eligible, was a
Participant making Contributions to the Plan immediately before the inception of
his Authorized Absence) during his Authorized Absence. If, however, an Employee,
following his re-


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 18 of 73

--------------------------------------------------------------------------------





employment after an Authorized Absence, thereafter terminates his employment
(other than as a consequence of Retirement, death, disability or subsequent
Authorized Absence) before completion of one (1) year of Service, or fails to
apply for re-employment as specified under (a)(iii), the commencement date of
his Authorized Absence will be treated as having marked the termination of the
employment of such Employee for all purposes of the Plan (including specifically
but without limitation his years of Vesting Service), provided that for
valuation purposes only, the distributions from the Plan to which such an
Employee may then be entitled shall be determined by reference to the value of
his Pre-Tax Contribution Account, his Designated Roth Account, his After-Tax
Contribution Account, his Employer Matching Contribution Account, and his
Non-Elective Contribution Account as of the Valuation Date which coincides with
the date of distribution.


(c)    Solely for the purpose of determining the eligibility of an Employee to
participate in the Plan immediately following the resumption of his employment
after expiration of his Authorized Absence, the employment status of such
Employee before his Authorized Absence shall be considered as continuing
throughout his Authorized Absence.


3.6    Vesting Service: Before August 1, 2007, a Participant was credited with
one (1) and only one (1) year of Vesting Service for each Vesting Computation
Period in which such Participant completed at least 1,000 Hours of Service for
an Employer or an Affiliate. A Participant was not credited with a year of
Vesting Service with respect to a Vesting Computation Period if the Participant
completed fewer than 1,000 Hours of Service for the Employer or an Affiliate
during such Vesting Computation Period. Effective August 1, 2007, an Employee is
credited with a number of years of Vesting Service equal to at least the number
of whole years of the Employee's Period of Service, whether or not such Periods
of Service were completed consecutively. To determine the number of whole years
of an Employee's Period of Service, non-successive Periods of Service are
aggregated. Less than whole year Periods of Service (whether or not consecutive)
are aggregated on the basis that 365 days of Service equal a whole year of
Vesting Service.


3.7    Break In Service: A Plan Year during which a Participant completes five
hundred (500) Hours of Service or less for an Employer or an Affiliate shall
constitute a Break In Service. On incurring a Break In Service, an Employee's or
former Employee's rights and benefits under this Plan shall be determined as
provided in Section 3.8.


In the case of a Participant who incurs a Break In Service and is not again
employed by the Employer, such Participant's Vesting Service shall consist of
such Service which is properly credited to the Participant before the Plan Year
in which such Break In Service occurred.


3.8    Participation and Vesting on Re-Employment: Participation in the Plan
shall cease at the close of the Plan Year during which termination of Service
occurs. Termination of Service may result from Retirement, death or voluntary or
involuntary termination of employment with the Employer and its Affiliates, if
any, unauthorized absence, or by failure


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 19 of 73

--------------------------------------------------------------------------------





to return to active employment with the Employer by the date on which an
Authorized Absence expired. On the re-employment of any person before he has a
Break In Service, he shall participate in the Plan as of the date of his
re-employment (if he is not ineligible), and he may be entitled to a new
Employer Matching Contribution Account, and Non-Elective Contribution Account if
he had received no distribution by reason of his prior termination of Service.
On the re-employment after a Break In Service of any person who had previously
been employed by the Employer, the following rules shall apply in determining
his Participation in the Plan and his Vesting Service under Sections 3.1 and
3.6:


(a)    Participation: If the re-employed Employee was not a Participant in the
Plan during his prior period of Service, he shall commence participation in the
Plan on his date of re-employment (if he is not ineligible). If the re-employed
Employee was a Participant in the Plan during his prior period of Service, he
shall recommence participation in the Plan on the date of his re-employment and
he shall be entitled to the allocations to his Employer Matching Contribution
Account, and Non-Elective Contribution Account as provided in Section 5.3.


(b)    Vesting: The rules in this Section 3.8(b) apply in addition to the
service spanning rules in Section 1.37(a) to (c). If a Participant had a prior
Severance from Employment with entitlement to a distribution under any provision
of Article VI from any of his Accounts, any Vesting Service attributable to his
prior period of employment shall be reinstated as of his Reemployment
Commencement Date and his Accounts shall be restored, less any distributions
therefrom to the Participant. If a Participant had a prior Severance from
Employment without entitlement to a distribution under Article VI from any of
his Accounts, any Vesting Service attributable to his prior period of employment
shall be reinstated as of his Reemployment Commencement Date, and his Accounts
shall be restored.


3.9    Transfers:


(a)    For the purposes of determining eligibility to participate in the Plan
and Service under this Article III, a Participant shall receive Vesting Service
and Hours of Service for employment with an Affiliate after it became an
Affiliate, provided that all such employment is determined in accordance with
the re-employment provisions of Section 3.8.


If an individual is transferred to eligible employment covered by this Plan from
employment with an Employer or Affiliate not covered by the Plan, he shall be
eligible to participate in this Plan as of the date of his transfer. In
addition, if such transferred Participant had an account in a qualified defined
contribution plan maintained by such Affiliate, such account shall be
transferred to the Trust Fund under this Plan if the transfer is permitted by
the terms of said plan and if the Committee determines that the transferred
account will not fail to satisfy Section 401(a) or 411(d)(6) of the Code. Any
transferred account shall be subject to the provisions of this Plan; provided,
however, that the vesting provisions of the transferor plan shall continue to
apply.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 20 of 73

--------------------------------------------------------------------------------





(b)    If a Participant is transferred to employment with an Employer or
Affiliate which is not eligible employment covered by the Plan, his
participation in the Plan shall be suspended; provided, however, that during the
period of his employment in such ineligible position:


(i)    Subject to the re-employment provisions of Section 3.8, Service for
vesting purposes shall continue to accrue;


(ii)    He shall cease to have any right to make Contributions pursuant to
Sections 4.2, 4.3 and 4.4;


(iii)    His Employer Matching Contribution Account, and Non-Elective
Contribution Account shall receive no Employer Matching Contribution, or
Non-Elective Contribution allocations under Section 4.1;


(iv)    He shall continue to participate in income allocations of the earnings
and/or losses of the Trust Fund pursuant to Section 5.3;


(v)    No distribution event shall be deemed to have occurred under Section 6.1;
and


(vi)    The loan privileges under Article VII and the provisions of Article VIII
shall continue to apply.


In addition, the Plan Administrator may, at its discretion, authorize the
transfer of his Accounts under this Plan to the Trust Fund funding the qualified
defined contribution plan, if any, of the Affiliate to which the Participant was
transferred. In such event, the provisions of the transferee plan shall govern.


3.10    Qualified Military Service: Notwithstanding any provision of this Plan
to the contrary, contributions, benefits, and service credit with respect to
qualified military service will be provided in accordance with the provisions of
the Uniformed Services Employment and Reemployment Rights Act of 1994, as set
forth in Code Section 414(u). In the case of a Participant who dies while
performing qualified military service (as defined in Code Section 414(u)), the
survivors of the Participant are entitled to any additional benefits (other than
benefit accruals relating to the period of qualified military service) provided
under the Plan had the Participant resumed and then terminated employment on
account of death.




ARTICLE IV
CONTRIBUTIONS TO THE PLAN
4.1    Employer Contributions:


(a)    Contributions to Fund Match: The Employer may make Employer Matching
Contributions (subject to adjustments for forfeitures and limitations on annual
additions as specified elsewhere in the Plan) in cash.


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 21 of 73

--------------------------------------------------------------------------------





(i)    Amount: The Employer in its sole discretion shall determine the amount of
such Employer Matching Contributions for any particular Plan Year or time period
within a Plan Year. The Employer may in its discretion choose to make Employer
Matching Contributions only for Enhanced Participants, only for Participants
other than Enhanced Participants, or for both in the same or in different
amounts. For each such Plan Year or time period within a Plan Year, the Employer
shall designate how much of its contribution is for Enhanced Participants and
how much is for Participants other than Enhanced Participants.


(ii)    Time: The Employer shall make each contribution pursuant to Section
4.1(a)(i) to the Trust Fund at such time as the Employer determines. The
Employer may make contributions for Enhanced Participants at different times
than for Participants other than Enhanced Participants. The Employer may make
more than one contribution for the same time period.


(iii)    Allocation: Such Employer Matching Contributions shall be allocated in
the manner specified in Section 5.3(b).


(c)    Reinstated Forfeitures. To the extent specified in Section 5.3(d)(ii),
any amounts attributable to forfeitures will be applied to reduce, to the extent
of such forfeitures, the Employer Matching Contributions required to be made
next following the determination of any such forfeiture amounts.


(d)    Reinstated Benefits: If a forfeiture arising under Section 6.9 is
reinstated in accordance with the provisions of Section 6.9 because of an
appropriate claim of forfeited unclaimed benefit by the Participant, Beneficiary
or other distributee, the Employer shall contribute, within a reasonable time
following such claim, an amount equal to the forfeiture to be reinstated.


(e)    Non-Elective Contributions: The Employer may also make Non-Elective
Contributions to Enhanced Participants' Non-Elective Contribution Accounts
(subject to adjustments for forfeitures and limitations on annual additions as
specified elsewhere in the Plan) in cash. For any particular Plan Year or time
period with a Plan Year, the Employer in its sole discretion shall determine the
amount of such Non-Elective Contributions. The Employer shall make such
contribution to the Trust Fund for any particular Plan Year or time period with
a Plan Year at such time as the Employer determines. The Employer may make more
than one contribution for the same time period. Such Non-Elective Contributions
shall be allocated in the manner specified in Section 5.3(b).


4.2    Pre-Tax Contributions
: Each Participant who has chosen to defer a portion of his Compensation as a
Pre-Tax Basic Contribution to the Plan pursuant to Section 3.4 may elect to
defer any whole percentage, up to a maximum of six (6%) of his Compensation as a
Pre-Tax Basic Contribution. In addition, the Participant may elect to defer any
whole percentage, up to a maximum of forty-four (44%) of his Compensation, as a
Pre-Tax Excess Contribution. Each


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 22 of 73

--------------------------------------------------------------------------------





such contribution, if any, will be determined as of the last day of each payroll
period and contributed to the Trust Fund by the Employer as soon as
administratively feasible thereafter. Each Participant’s Pre-Tax Contribution
Account will be fully vested and nonforfeitable at all times.


(a)    Notification of Deferral Elections: Each Participant must notify the
Committee of the amount he elects to defer as a Pre-Tax Basic Contribution and
as a Pre-Tax Excess Contribution, according to administrative procedures the
Committee may establish, until such time as the Committee authorizes the
discontinuance of the Pre-Tax Contributions according to uniform,
nondiscriminatory policies the Committee may develop. Except as otherwise
provided in this Section, a Participant’s deferral election or automatic
deferral under Section 4.2(f) will continue in effect during subsequent Plan
Years unless the Participant notifies the Committee of his choice to change or
discontinue his Pre-Tax Basic Contribution or his Pre-Tax Excess Contribution
election according to administrative procedures the Committee may establish.


(b)    Changes in Deferral Elections: A Participant may change or discontinue
the amount of his Pre-Tax Basic Contribution and/or Pre-Tax Excess Contribution
at any time during the Plan Year by directing the Committee, according to
administrative procedures the Committee may establish.


(c)    Automated Response Unit: The Committee may, as a part of the
administrative procedures it establishes and in lieu of written procedures
contemplated in this Plan, authorize use of an “automated response unit” which
generates written acknowledgments of transactions.


(d)    Limits on Deferrals: No Participant will be permitted to have Pre-Tax
Contributions made under this Plan, or any other qualified plan the Company
maintains during any taxable year, in excess of the dollar limitation of Code
Section 402(g) in effect for such taxable year, except to the extent permitted
by Code Section 414(v). If a Participant’s Pre-Tax Contributions exceed the
applicable limit described in the preceding sentence, or if the Participant
submits a written claim to the Committee, at the time and in the manner the
Committee prescribes specifying the amount of Pre-Tax Contributions that exceeds
the applicable limit of Code Section 402(g) when added to the amounts the
Participant deferred in other plans or arrangements, then such excess (the
“Excess Deferrals”), plus any income and minus any loss allocable to such
amount, will be returned to the Participant by April 15 of the following year.


(e)    Catch-Up Contributions: All Employees who are eligible to make Pre-Tax
Contributions under this Plan and who have attained age 50 before the close of
the Plan Year will be eligible to make catch-up contributions according to and
subject to the limitations of Code Section 414(v). Such catch-up contributions
will not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
will not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 23 of 73

--------------------------------------------------------------------------------





catch-up contributions.


(f)    Automatic Deferrals and Automatic Increases:


(i)    Automatic Deferrals - Newly Eligible Employees: If, on or before the 45th
day after the date an Employee becomes eligible to participate under Section
3.1, the Employee has not affirmatively chosen to defer a portion of his
Compensation as a Pre-Tax Contribution to the Plan (including a zero Pre-Tax
Contribution percentage), the Employee automatically will be enrolled to defer
four percent (4%) of his Compensation as a Pre-Tax Contribution.
(ii)    Automatic Deferrals - Existing Participants: If, during the 45-day
period before (as applicable) March 31, 2012 or such future date as the
Committee may designate, a Participant has not made an affirmative election to
defer a portion of his Compensation as a Pre-Tax Contribution to the Plan
(including a zero Pre-Tax Contribution percentage), the Participant
automatically will be enrolled to defer four percent (4%) of his Compensation as
a Pre-Tax Contribution. This Section 4.2(f)(ii) shall not apply to a
Participant:
(1)    To which Section 4.2(f)(i) applies, or
(2)    Who has in effect an election (either through an affirmative election or
automatic deferral) to defer at least four percent (4%) of his Compensation as a
Pre-Tax Contribution.
(iii)    Automatic Increases: If, as of July 1 of each Plan Year,
(1)    a Participant has not affirmatively elected to have no automatic deferral
percentage increases apply to the Participant, and
(2)    the Participant is deferring less than 8% of the Participant’s
Compensation as a Pre-Tax Contribution,
then effective as of the immediately following April 1, the Participant’s
deferral percentage automatically will be increased to the next higher whole
percentage, or at least 4% if the Participant is deferring less than the
automatic enrollment rate of 4%.
(g)    Employee’s Effective Date of Automatic Deferrals: An “Employee’s
Effective Date of Automatic Deferrals” means, as applicable:


(i)    The date the Employee becomes eligible to participate under Section 3.1;
(ii)    March 31, 2012; or
(iii)    Such future dates as the Committee designates from time to time.


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 24 of 73

--------------------------------------------------------------------------------





(h)    Opting Out before Becoming a Participant: At any time before the
Employee’s Effective Date of Automatic Deferrals, the Employee may affirmatively
elect, according to rules the Committee prescribes, a Pre-Tax Contribution
percentage that is different from that specified in Section 4.2(f) (including a
zero Pre-Tax Contribution percentage). The Employee’s election will become
effective as soon as administratively feasible after the Employee properly files
his application according to rules the Committee prescribes.


(i)    Opting Out after Becoming a Participant: If, before an Employee's
Effective Date of Automatic Deferrals, the Employee has not affirmatively
elected, according to rules the Committee prescribes, a Pre-Tax Contribution
percentage that is different from that specified in Section 4.2(f) (including a
zero Pre-Tax Contribution percentage), then at any time thereafter the Employee
may affirmatively elect, according to rules the Committee prescribes, a Pre-Tax
Contribution percentage that is different from those specified in Section 4.2(f)
(including a zero Pre-Tax Contribution percentage). The Employee’s election will
become effective as soon as administratively feasible after the Employee
properly files his application according to rules the Committee prescribes.


4.3    Roth 401(k) Contributions:


(a)    In General: Effective as of April 1, 2016, a Participant may designate
that all or a portion of his Pre-Tax Contributions under Section 4.2 or Catch-up
Contributions under Section 4.2(e) shall instead be Designated Roth
Contributions within the meaning of Code Section 402A and that are described in
paragraph (b) below.
(b)    Designated Roth Contribution: The term "Designated Roth Contribution"
means a deferral the Participant elects to make from his Compensation that:
(i)    The Participant irrevocably designates at the time of the deferral as not
being excludable from the Participant's gross income;
(ii)    Would otherwise have been excludable from the Participant's gross income
of as a Pre-Tax Contribution;
(iii)    The Employer treats as includable in the Participant's income at the
time the Participant would have received the amount in cash if the Participant
had not made the deferral election; and
(iv)    Satisfies the Plan's requirements applicable to Pre-Tax Contributions.
(c)    Designation Limits: The amount of Pre-Tax Contributions a Participant may
designate under paragraph (b) shall not exceed the excess (if any) of:
(i)    The maximum amount of Pre-Tax Contributions otherwise excludable from the
Participant's gross income for the taxable year, over


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 25 of 73

--------------------------------------------------------------------------------





(ii)    The aggregate amount of the Participant's Pre-Tax Contributions for the
taxable year that the Participant does not designate as Designated Roth
Contributions under paragraph (b).
(d)    Separate Accounting: The Administrator shall establish separate accounts
("Designated Roth Accounts") for the Designated Roth Contributions of each
Participant and any earnings or losses properly allocable to the contributions
and the Administrator shall maintain separate recordkeeping with respect to each
Designated Roth Account.
(i)    The Administrator will credit contributions and debit withdrawals of
Designated Roth Contributions to a Designated Roth Account maintained for the
Participant who made the designation;
(ii)    The Administrator will maintain a record of the Participant's investment
in the contract (i.e., Designated Roth Contributions that have not been
distributed) with respect to the Participant's Designated Roth Account.
(iii)    The Administrator will separately allocate gains, losses, and other
credits or charges on a reasonable and consistent basis to the Participant's
Designated Roth Account and the Participant's other accounts under the Plan.
(iv)    Forfeitures shall not be allocated to a Participant's Designated Roth
Account.
(v)    These separate accounting rules apply at the time the Designated Roth
Contribution is contributed to the Plan and shall continue to apply until the
Designated Roth Account is completely distributed.
(vi)    No contributions other than Designated Roth Contributions and properly
attributable earnings will be credited to each Participant's Designated Roth
Account.
(vii)    References in the Plan to "Pre-Tax Contributions" shall be deemed to
include amounts the Participant designates as Designated Roth Contributions
where the context requires, such as for purposes of determining a Participant's
Account balances, performing the Actual Deferral Percentage test, determining
Employer Matching Contributions, participation on reemployment, restrictions on
deferrals after taking a hardship distribution, and investments.
(e)    Distributions: A Participant's Designated Roth Account may be distributed
at such time as the Participant would be eligible to take a distribution of his
Pre-Tax Contributions.
(i)    Restrictions on Distribution: A Participant's Designated Roth Account may
not be distributed before the occurrence of any event under which the Plan would
permit the distribution of the Participant's Pre-Tax Contributions.


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 26 of 73

--------------------------------------------------------------------------------





(ii)    Minimum Required Distributions: A Participant's Designated Roth Account
must be distributed or begin to be distributed by the Participant's Required
Beginning Date in the same manner as Pre-Tax Contributions under the Plan.
(iii)    Choice of Distribution/Loan Source: A Participant with both a
Designated Roth Account and other Accounts in the Plan may choose whether a
distribution or loan from the Plan is from the Participant's Designated Roth
Account and from other Accounts in the Plan. If the Participant fails to make
such a choice by such time as the Administrator designates, distributions and
loans will be taken first from the Participant's other Accounts in the Plan and
then from the Participant's Designated Roth Account.
(f)    Vesting: The Participant shall immediately be 100% vested in the
Participant's Designated Roth Account.
(g)    Rollovers:
(i)    Rollover Distributions: A rollover distribution from a Participant's
Designated Roth Account that is otherwise allowable under the Plan may be made.
However, such a rollover distribution may be made only if the rollover
distribution is contributed to:
(1)    Another Designated Roth Account of the Participant or Beneficiary from
whose account the payment or distribution was made, or
(2)    A Roth IRA (as defined in Code Section 408A(b)) of the Participant or
Beneficiary.
(ii)    Rollover Contributions: The Plan shall accept Rollover Contributions
directly from another Designated Roth Account of the Participant or from a Roth
IRA of the Participant (the Plan will not accept indirect rollovers from those
sources). Any Rollover Contribution to a Designated Roth Account shall not be
taken into account for purposes of paragraph (b) and the limits under paragraph
(c).
(h)    Testing Correction: If there are excess Pre-Tax Contributions because the
Plan did not satisfy the Actual Deferral Percentage test, the Administrator may
in its sole discretion exercised in a non-discriminatory manner permit a Highly
Compensated Employee with elective contributions for a year that includes both
Pre-Tax Contributions and Designated Roth Contributions to choose whether the
excess Pre-Tax Contributions are to be attributed to Pre-Tax Contributions or
Designated Roth Contributions. If the Participant is offered such a choice and
fails to make such a choice by such time as the Administrator designates,
distributions of excess Pre-Tax Contributions will be taken first from the
Participant's Pre-Tax Contributions and then from the Participant's Designated
Roth Contributions.


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 27 of 73

--------------------------------------------------------------------------------





4.4    Actual Deferral Percentage: The Actual Deferral Percentage for a
specified group of Employees for a Plan Year shall be the average of the ratios
(calculated separately for each Employee in such group) of:


(a)    The amount of Pre-Tax Contributions actually paid to the Plan on behalf
of each such Employee for such Plan Year, over


(b)    The Employee's Compensation (as defined in Section 5.4(c)(vi)) for such
Plan Year. Notwithstanding any provision in this Plan to the contrary, an
Employer may, to the extent permitted by the Code and applicable regulations,
elect to include as Compensation pre-tax or after-tax contributions made under
this Plan or any other plan of the Employer.


An eligible Employee for the purpose of computing the Actual Deferral Percentage
is defined in Treasury Regulation Section 1.401(k)-6. The Actual Deferral
Percentage of an eligible Employee who makes no Pre-Tax Contributions is zero.


The individual ratios and Actual Deferral Percentages shall be calculated to the
nearest one-hundredth (1/100) of one percent (1%) of an Employee's Compensation.


The Plan uses the Actual Deferral Percentage for Participants who are Highly
Compensated Employees and non-Highly Compensated Employees for the prior Plan
Year in performing the nondiscrimination testing required under this Section for
the current Plan Year.


4.5    Actual Deferral Percentage Limits: The Actual Deferral Percentage for the
eligible Highly Compensated Employees for any Plan Year shall not exceed the
greater of (a) or (b), as follows:


(a)    The Actual Deferral Percentage of Compensation for the eligible non-
Highly Compensated Employees times 1.25, or


(b)    The lesser of (i) the Actual Deferral Percentage of Compensation for the
eligible non-Highly Compensated Employees times 2.0 or (ii) the Actual Deferral
Percentage of Compensation for the eligible non-Highly Compensated Employees
plus two (2) percentages points or such lesser amount as the Secretary of
Treasury shall prescribe to prevent the multiple use of this alternative
limitation with respect to any Highly Compensated Employee.


"Highly Compensated Employee" means any Employee who is a highly compensated
employee under Section 414(q) of the Code, including any Employee who:


(i)    was a five percent (5%) owner during the current Plan Year or prior Plan
Year; or




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 28 of 73

--------------------------------------------------------------------------------





(ii)    received Compensation during the prior Plan Year (as defined in Section
5.4(c)(vi)) in excess of $80,000 or such other dollar amount as may be
prescribed by the Secretary of the Treasury or his/her delegate, excluding
Employees described in Code Section 414(q)(8).


In determining status as a Highly Compensated Employee within the meaning of
Code Section 414(q), the entities set forth in Regulation Section 1.414(q)-1T,
Q&A-6(a)(1) through (4) must be taken into account as a single employer.


A former Employee shall be treated as a Highly Compensated Employee if (1) such
former Employee was a Highly Compensated Employee when he separated from Service
or (2) such former Employee was a Highly Compensated Employee in Service at any
time after attaining age 55. Any former Employee who separated from Service
before January 1, 1987, will be treated as a Highly Compensated Employee only if
the former Employee was a five percent (5%) owner or received Compensation (as
defined in Section 5.4(c)(vi) or which reasonably approximates the definition of
Compensation in Section 5.4(c)(vi) in excess of $50,000 during (i) the
Employee's separation year (or the year preceding such separation year) or (ii)
any year ending on or after the former Employee's 55th birthday (or the last
year ending before his 55th birthday).


4.6    Reduction of Pre-Tax Contribution Rates: If, on the basis of the Pre-Tax
Contribution rates elected by Participants for any Plan Year, the Committee
determines, in its sole discretion, that neither of the tests contained in (a)
or (b) of Section 4.5 will be satisfied, the Committee may reduce the Pre-Tax
Contribution rate of any Participant who is among the eligible Highly
Compensated Employees to the extent necessary to reduce the overall Actual
Deferral Percentage for eligible Highly Compensated Employees to a level which
will satisfy either (a) or (b) of Section 4.5. The reductions in Pre-Tax
Contribution rates may be made proportionately or in the order provided in
Section 4.8.


4.7    Increase in Pre-Tax Contribution Rates: If a Participant's Pre-Tax
Contribution is reduced below the level necessary to satisfy either (a) or (b)
of Section 4.5 for the Plan Year, such Participant may be eligible to increase
his Pre-Tax Contribution rate for the remainder of the Plan Year to a level not
in excess of that level which will satisfy the greater of (a) or (b) of Section
4.5. Such an increase in the Pre-Tax Contribution rate shall be made by
Participants on a uniform and nondiscriminatory basis, pursuant to such rules
and procedures as the Committee may prescribe.


4.8    Excess Pre-Tax Contributions: As soon as possible following the end of
the Plan Year, the Committee shall determine whether either of the tests
contained in Section 4.5 were satisfied as of the end of the Plan Year, and any
excess Pre-Tax Contributions, plus any income and minus any loss attributable
thereto, of those Participants who are among the Highly Compensated Employees
shall (I) first, be recharacterized as catch-up contributions with respect to
such participants who, after taking into account the results of the tests in
section 4.5 were, pursuant to section 4.2(e), eligible to make catch-up
contributions during the


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 29 of 73

--------------------------------------------------------------------------------





year in question and did not make the maximum amount of catch-up contributions
and (II) second, be distributed to such Participants in the manner set forth in
this section 4.8.


The amount of any excess Pre-Tax Contributions to be distributed to a
Participant shall be reduced by Excess Deferrals previously distributed to him
pursuant to Section 4.2 for the taxable year ending in the same Plan Year. All
excess Pre-Tax Contributions shall be returned to the Participants no later than
the last day of the following Plan Year. The excess Pre-Tax Contributions, if
any, of each Participant who is among the Highly Compensated Employees shall be
determined by computing the maximum Actual Deferral Percentage which each such
Participant may defer under (a) or (b) of Section 4.5. Any distribution of the
excess Pre-Tax Contributions for any Plan Year shall be made to Highly
Compensated Employees on the basis of the amount of Pre-Tax Contributions by, or
on behalf of, each of such employees.


Excess Pre-Tax Contributions will be distributed according to the following
procedures:


(a)    The dollar amount of excess Pre-Tax Contributions will be computed for
each Highly Compensated Employee in accordance with the foregoing.


(b)    The excess contributions will be distributed in the following manner:


(i)    reduce the Pre-Tax Contributions beginning with the Highly Compensated
Employee with the highest dollar amount of Pre-Tax Contributions to equal the
dollar amount of the Highly Compensated Employee with the next highest dollar
amount of Pre-Tax Contributions;


(ii)    this amount will be distributed to the Highly Compensated Employee with
the highest dollar amount of Pre-Tax Contributions.


(c)    Repeat the procedure outlined in step (b) above until total excess
Pre-Tax Contributions are distributed.


If those distributions are made, the Actual Deferral Percentage is treated as
meeting the nondiscrimination test of Code Section 401(k)(3) regardless of
whether the Actual Deferral Percentage, if recalculated after distributions,
would satisfy Code Section 401(k)(3). For purposes of Code Section 401(m)(9), if
a corrective distribution of excess contributions has been made, or a
recharacterization has occurred, the Actual Deferral Percentage for Highly
Compensated Employees is deemed to be the largest amount permitted under Code
Section 401(k)(3).


The amount of any excess Pre-Tax Contributions to be distributed to a
Participant shall be reduced by Excess Deferrals previously distributed to him
pursuant to Section 4.2 for the taxable year ending in the same Plan Year. All
excess Pre-Tax Contributions shall be returned to the Participants no later than
the last day of the following Plan Year. The excess Pre-Tax Contributions, if
any, of each Participant who is among the Highly Compensated Employees shall be
determined by computing the maximum Actual Deferral Percentage which


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 30 of 73

--------------------------------------------------------------------------------





each such Participant may defer under (a) or (b) of Section 4.5 and then
reducing the Actual Deferral Percentage of some or all of such Participants who
elected an Actual Deferral Percentage in excess of such maximum by an amount of
sufficient size to reduce the overall Actual Deferral Percentage for eligible
Participants who are among the Highly Compensated Employees to a level which
satisfies either (a) or (b) of Section 4.5. Excess Pre-Tax Contributions shall
be adjusted in the following manner: The Highly Compensated Employee having the
largest amount of Pre-Tax Contributions shall have his portion of excess Pre-Tax
Contributions recharacterized as catch-up contributions and/or distributed to
him until one of the tests in (a) or (b) of Section 4.5 is satisfied, or until
his Pre-Tax Contributions equal the Pre-Tax Contributions of the Highly
Compensated Employee having the second largest amount of Pre-Tax Contributions.
This process shall continue until sufficient total reductions have occurred to
achieve compliance with (a) or (b) of Section 4.5.


The income or loss attributable to the Participant's excess Pre-Tax
Contributions for the Plan Year shall be determined by multiplying the income or
loss attributable to the Participant's Pre-Tax Contribution Account balance for
the Plan Year by a fraction, the numerator of which is the excess Pre-Tax
Contribution and the denominator of which is the Participant's total Pre-Tax
Contribution Account balance. Excess Pre-Tax Contributions shall be treated as
Annual Additions under Section 5.4 of the Plan.


4.9    Contribution Percentage: The Contribution Percentage for a specified
group of Employees for a Plan Year shall be the average of the ratios
(calculated separately for each Employee in such group) of:


(a)    The total of the Employer Matching Contributions (the "Aggregate
Contributions") paid under the Plan on behalf of each such Employee for such
Plan Year, to


(b)    The Employee's Compensation (as defined in Section 5.4(c)(vi)) for such
Plan Year.


In computing the Contribution Percentage, the Employer may elect to take into
account after-tax and pre-tax contributions made under this Plan or any other
plan of the Employer to the extent permitted under applicable Treasury
Regulations.


A Participant's Contribution Percentage shall be determined after determining
the Participant's Excess Deferrals, if any, pursuant to Section 4.2, and after
determining the Participant's excess Pre-Tax Contributions pursuant to Section
4.8.


The Plan uses the Contribution Percentage for Participants who are Highly
Compensated Employees and non-Highly Compensated Employees for the prior Plan
Year in performing the nondiscrimination testing required under this Section for
the current Plan Year.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 31 of 73

--------------------------------------------------------------------------------





4.10    Contribution Percentage Limits: Each of the Contribution Percentage for
the eligible Employees for any Plan Year who are Highly Compensated Employees
shall not exceed the greater of (a) or (b), as follows:


(a)    The Contribution Percentage for the eligible Employees who are not Highly
Compensated Employees times 1.25, or


(b)    The lesser of (i) the Contribution Percentage for the eligible Employees
who are not Highly Compensated Employees times two (2) or (ii) the Contribution
Percentage for the eligible Employees who are not Highly Compensated Employees
plus two (2) percentage points or such lesser amount as the Secretary of the
Treasury shall prescribe to prevent the multiple use of this alternative
limitation with respect to any Highly Compensated Employee.


The Contribution Percentage for any Highly Compensated Employee for any Plan
Year who is eligible to have matching employer contributions made on his behalf
or to make after-tax contributions under one or more plans described in Section
401(a) of the Code that are maintained by an Employer or an Affiliate in
addition to this Plan shall be determined as if all such contributions were made
to this Plan.


If this Plan must be combined with one or more other plans in order to satisfy
the requirements of Code Section 410(b), then the Contribution Percentage shall
be determined as if all such plans were a single plan. If two or more plans are
permissively aggregated for the purposes of Code Section 410(b) (other than the
average benefit percentage test), then the Contribution Percentage shall be
determined as if all such plans were a single plan.


4.11    Treatment of Excess Aggregate Contributions: If neither of the tests
described above in Section 4.10 is satisfied with respect to Aggregate
Contributions, the excess Aggregate Contributions, plus any income and minus any
loss attributable thereto, shall be forfeited, or if not forfeitable, shall be
distributed no later than the last day of the Plan Year following the Plan Year
in which such excess Aggregate Contributions were made. The income and loss
attributable to the Participant's excess Aggregate Contributions for the Plan
Year shall be determined by multiplying the income or loss attributable to the
Participant's Account for the Plan Year by a fraction, the numerator of which is
the excess Aggregate Contribution, and the denominator of which is the
Participant's total Account balance. Excess Aggregate Contributions shall be
treated as Annual Additions under Section 5.4 of the Plan.


The excess Aggregate Contributions, if any, of each Participant who is among the
Highly Compensated Employees shall be determined by computing the maximum
Contribution Percentage under (a) or (b) of Section 4.10. Any distribution of
the excess Aggregate Contributions for any Plan Year shall be made to Highly
Compensated Employees on the basis of the amount of contributions on behalf, or
by, each such employee. Forfeitures of excess Aggregate Contributions may not be
allocated to Participants whose contributions are reduced under this paragraph.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 32 of 73

--------------------------------------------------------------------------------





Excess Aggregate Contributions will be distributed according to the following
procedures:


(a)    The dollar amount of excess Aggregate Contributions will be computed for
each affected Highly Compensated Employee in accordance with the foregoing.


(b)    The excess Aggregate Contributions will be distributed in the following
manner:


(i)    reduce the Aggregate Contributions beginning with the Highly Compensated
Employee with the highest dollar amount of Aggregate Contributions to equal the
dollar amount of the Highly Compensated Employee with the next highest amount of
Aggregate Contributions;


(ii)    this amount will be distributed to the Highly Compensated Employee with
the highest dollar amount of Aggregate Contributions.


(c)    Repeat the procedure outlined in step (b) above until total excess
Aggregate Contributions are distributed.


If these distributions are made, the Contribution Percentage is treated as
meeting the nondiscrimination test of Code Section 401(m)(2), regardless of
whether the Contribution Percentage, if recalculated after distributions, would
satisfy Code Section 401(m)(2). For purposes of Code Section 401(m)(9), if a
corrective distribution of excess aggregate contributions has been made, the
Contribution Percentage for Highly Compensated Employees is deemed to be the
largest amount under Code Section 401(m)(2). For each Participant who is a
Highly Compensated Employee, the amount of excess Aggregate Contributions is
equal to the total Employer Contributions on behalf of the Participant
(determined before the application of this paragraph) minus the amount
determined by multiplying the Participant's actual contribution ratio
(determined after application of this paragraph) by his Compensation used in
determining such ratio. The individual ratios and Contribution Percentages shall
be calculated to the nearest 1/100 of 1% of the Employee's Compensation as such
term is used in paragraph (b) of Section 4.10.


4.12    Employer Matching Contributions and Pre-Tax Contributions to be
Tax-Deductible: Employer Matching Contributions and Pre-Tax Contributions shall
not be made in excess of the amount deductible under applicable Federal law now
or hereafter in effect limiting the allowable deduction for contributions to
profit-sharing plans. The Employer Matching Contributions and Pre-Tax
Contributions to this Plan when taken together with all other contributions made
by the Employer to other qualified retirement plans shall not exceed the maximum
amount deductible under Section 404 of the Code.


4.13    Maximum Allocations: Notwithstanding the above, the total Annual
Additions made to the Account of any Participant shall not exceed the limits
prescribed in Section 5.4.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 33 of 73

--------------------------------------------------------------------------------





4.14    Refunds to Employer: Once Contributions are made to the Plan by the
Employer on behalf of the Participants, they are not refundable to the Employer
unless a Contribution:


(a)    Was made by mistake of fact; or


(b)    Was made conditioned on the contribution's being allowed as a deduction
and such deduction was disallowed.


Any Contribution made by the Employer during any Plan Year in excess of the
amount deductible or any Contribution attributable to a good faith mistake of
fact shall be refunded to the Employer. The amount which may be returned to the
Employer is the excess of the amount contributed over the amount that would have
been contributed had there not occurred a mistake of fact or the excess of the
amount contributed over the amount deductible, as applicable. A Contribution
made by reason of a mistake of fact may be refunded only within one (1) year
following the date of payment. Any Contribution to be refunded because it was
not deductible under Section 404 of the Code may be refunded only within one (1)
year following the date the deduction was disallowed. Earnings attributable to
any such excess Contribution may not be withdrawn, but losses attributable
thereto must reduce the amount to be returned. In no event may a refund be due
which would cause the Account balance of any Participant to be reduced to less
than the Participant's Account balance would have been had the mistaken amount,
or the amount determined to be non-deductible, not been contributed.




ARTICLE V
PARTICIPANTS' ACCOUNTS
5.1    Trust Accounts: The Committee shall create and maintain adequate records
to reflect all transactions of the Trust Fund and to disclose the interest in
the Trust Fund of each Participant (whether on active or inactive status),
former Participant and Beneficiary.


(a)    Accounts for Participants: Such accounts shall be maintained for each
Participant as may be appropriate from time to time to reflect his interest in
each Investment Fund in which he may be participating at any time as
contemplated under Section 8.1.


(i)    The interest in each Investment Fund attributable to the Contributions
made by or on behalf of each Participant shall be reflected in a Pre-Tax
Contribution Account, Roth Contribution Account, and/or an After-Tax
Contribution Account for each Participant.


(ii)    The interest of each Participant attributable to the Employer Matching
Contributions made to the Plan before the effective date of the 1991 Plan shall
be reflected in an Employer Matching Contribution Account for each Participant.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 34 of 73

--------------------------------------------------------------------------------





(iii)    The interest of each Participant attributable to the Non-Elective
Contributions made to the Plan shall be reflected in a Non-Elective Contribution
Account for each Participant.


(iv)    The interest in each Investment Fund that is attributable to a rollover
of funds previously held on the Employee's behalf in an individual retirement
account or a plan qualified under Sections 401(a) and 501(a) of the Code shall
be held in a Rollover Account.


(b)    Rights in Trust Fund: The maintenance of individual Accounts is only for
accounting purposes, and a segregation of the assets of the Trust Fund to each
Account shall not be required. Distribution and withdrawals made from an Account
shall be charged to the Account as of the date paid.


5.2    Valuation of Trust Fund: A valuation of the Trust Fund shall be made as
of each Valuation Date. For the purposes of each such valuation, the assets of
each Investment Fund shall be valued at their respective current market values,
and the amount of any obligations for which the Investment Fund may be liable,
as shown on the books of the Trustee, shall be deducted from the total value of
the assets. For the purposes of maintenance of books of account in respect of
properties comprising the Trust Fund, and of making any such valuation, the
Trustee shall account for the transactions of the Trust Fund on a cash basis.
The current market value shall, for the purposes hereof, be determined as
follows:


(a)    Where the properties are securities which are listed on a securities
exchange, or which are actively traded over the counter, the value shall be the
last recorded bid and asked prices, whichever shall be the later. If
transactions regarding such property are recorded over more than one such
exchange, the Trustee may select the exchange to be used for purposes hereof.
Recorded information regarding any such securities published in The Wall Street
Journal or any other publication deemed appropriate may be relied on by the
Trustee. If no transactions involving any such securities have been recorded
within ten (10) days before the particular Valuation Date, such securities shall
be valued as provided in paragraph (b) below.


(b)    Where paragraph (a) hereof shall be inapplicable in the valuation of any
properties, the Trustee shall obtain from at least two (2) qualified persons an
opinion as to the value of such properties as of the close of business on the
particular Valuation Date. The average of such estimates shall be used.


5.3    Allocation to Accounts:


(a)    Pre-Tax Contributions: Pre-Tax Contributions pursuant to Section 4.2
received in the Trust Fund since the preceding Valuation Date shall be credited
to the respective Accounts of the Participants and invested in the Investment
Funds in accordance with their instructions pursuant to Section 8.1.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 35 of 73

--------------------------------------------------------------------------------





(b)    Allocation: Any cash the Employer contributes pursuant to Section 4.1(a)
for the Plan Year or time period within the Plan Year in question shall be
allocated separately to Enhanced Participants and to Participants other than
Enhanced Participants based on how the Employer designated such contribution
pursuant to Section 4.1(a). Such contributions shall be allocated to each
Participant within the group in question in the ratio that such Participant's
Pre-Tax Basic Contribution for the Plan Year or time period within the Plan Year
in question bears to the total Pre-Tax Basic Contributions of all Participants
in the group in question for the Plan Year or time period within the Plan Year
in question in an amount not to exceed:


(i)    Sixty-six and two-thirds percent (66⅔%) of the total of the Pre-Tax Basic
Contributions of each Participant other than an Enhanced Participant for the
Plan Year or time period within the Plan Year in question, and


(ii)    One hundred percent (100%) of the total of each Enhanced Participant's
Pre-Tax Basic Contributions for the Plan Year or time period within the Plan
Year in question.


Any Non-Elective Contribution the Employer contributes pursuant to Section
4.1(e) and any amount not allocated pursuant to the preceding sentence for the
Plan Year or time period within the Plan Year in question shall be allocated to
each Enhanced Participant who is employed by the Employer or an Affiliate on the
last day of the Plan Year for which the contribution was made. Such contribution
shall be allocated among each such Enhanced Participant in the proportion that
such Enhanced Participant's Compensation for the Plan Year or time period within
the Plan Year in question bears to the Compensation of all such Enhanced
Participants for the Plan Year or time period within the Plan Year in question.


(c)    Rollover Account: Any Employee who is a Participant, or who would be a
Participant but for a failure to satisfy the participation requirements of
Article III may, with the approval of the Administrator, make a contribution to
a Rollover Account under the Plan. Such an Account shall be in cash and shall be
a contribution attributable to:


(i)    a "qualified total distribution" (as defined in Section 402(a)(5) of the
Code) distributed to the contributing Employee under Section 402(a)(5) from a
plan that is qualified under Sections 401(a) and 501(a) of the Code (a
"Qualified Plan") or distributed to the Employee under Section 402(a)(4) from an
"employee annuity" as referred to in that Section; or


(ii)    a payout or distribution to the Employee referred to in Section
408(d)(3) from an "individual retirement account" or an "individual retirement
annuity" described, respectively, in Section 408(a) or Section 408(b) consisting
exclusively of amounts attributable to "qualified total distributions" (as
defined in Section 402(a)(5)) from a Qualified Plan other than the amounts
attributable to a distribution from a Qualified Plan under which the Employee
was at any


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 36 of 73

--------------------------------------------------------------------------------





time an "employee" (as defined in Section 401(c)(1)). The Trustee may condition
acceptance of a contribution intended to be a contribution to a Rollover Account
on receipt of such documents as it may require. If an Employee makes a
contribution pursuant to this Section 5.3(c) intended to be a contribution to a
Rollover Account but which the Administrator later concludes did not qualify as
a contribution to a Rollover Account, the Trustee shall distribute to the
Employee, as soon as practicable after that conclusion is reached, the entire
Account Balance in his or her Rollover Account deriving from such contribution
determined as of the Valuation Date coincident with or immediately following
such discovery.


Effective for Plan Years on or after January 1, 2002, an Employee may also make
a contribution from another plan qualified under Code Section 403(a), from an
individual retirement account or annuity under Code Section 408(a) or (b), from
an annuity contract described under Code Section 403(b), or from an eligible
plan under Code Section 457(b) which is maintained by a state, or political
subdivision of a state, or an agency or instrumentality of a state, or political
subdivision of a state. In addition, an Employee may also contribute a
distribution from any of the foregoing that the Employee receives on behalf of
his surviving spouse.


(d)    Allocation Procedures: The Accounts of Participants, former Participants
and Beneficiaries shall be adjusted in accordance with the following:


(i)    Earnings of the Investment Fund: The earnings (or loss) of the Investment
Fund since the preceding Valuation Date (including the appreciation or
depreciation in value of the assets of the Investment Fund) shall be allocated
to the Accounts of Participants (other than a terminated Participant's Accounts
which have become current obligations of the Investment Fund) in proportion to
the balances in such Accounts on the preceding Valuation Date, but after first
reducing each such Account balance by any distribution from such Account since
the preceding Valuation Date.


(ii)    Forfeitures: As of each Valuation Date, any amounts which have become
forfeitures since the preceding Valuation Date shall first be made available to
reinstate previously forfeited Account balances of previous Participants who
have unclaimed benefits, if any, in accordance with Section 6.9. The remaining
forfeitures shall be used to pay any expenses of the Plan or to reduce Employer
Matching Contributions as specified under Section 4.1.


5.4    Maximum Annual Additions: Notwithstanding anything contained herein to
the contrary, the total Annual Additions made to the Account of a Participant
for any Plan Year shall be subject to the following limitations:




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 37 of 73

--------------------------------------------------------------------------------





(a)    Single Defined Contribution Plan:


(i)    If an Employer does not maintain any other qualified plan, the amount of
Annual Additions which may be allocated under this Plan on a Participants behalf
for a Limitation Year shall not exceed the lesser of the Maximum Permissible
Amount or any other limitation contained in this Plan.


(ii)    Before the determination of the Participant's actual Compensation for a
Limitation Year, the Maximum Permissible Amount may be determined on the basis
of the Participant's estimated annual Compensation for such Limitation Year.
Such estimated annual Compensation shall be determined on a reasonable basis and
shall be uniformly determined for all Participants similarly situated. Any
Employer contributions (including allocation of forfeitures) based on estimated
annual Compensation shall be reduced by any Excess Amounts carried over from
prior years.


(iii)    As soon as administratively feasible after the end of the Limitation
Year, the Maximum Permissible Amount for such Limitation Year shall be
determined on the basis of the Participant's actual Compensation for such
Limitation Year.


(iv)    If the Annual Addition is exceeded for any Participant, the Plan may
correct such excess only in accordance with the methods set forth in the
Employee Plans Compliance Resolution System, Rev. Proc. 2008-50, or any
superseding guidance.


(b)    Two or More Defined Contribution Plans: For purposes of applying the
limitations of Code Section 415, all defined contribution plans (without regard
to whether a plan has been terminated) ever maintained by the Employer, a
"predecessor employer," or a Related Company, under which the Participant
receives Annual Additions are treated as one defined contribution plan. The
"Employer" means the Employer that adopts this Plan and all Related Companies,
except that for purposes of this Section, the determination shall be made by
applying Code Section 415(h), and shall take into account tax-exempt
organizations under Regulation Section 1.414(c)-5, as modified by Regulation
Section 1.415(a)-1(f)(1). For purposes of this Section:


(i)    A former Employer is a "predecessor employer" with respect to a
Participant in a Plan maintained by an Employer if the Employer maintains a Plan
under which the Participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the Plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately before the cessation of affiliation
(and as if they constituted two, unrelated employers under the rules described
in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the cessation
of


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 38 of 73

--------------------------------------------------------------------------------





affiliation) and cessation of affiliation was the event that gives rise to the
predecessor employer relationship, such as a transfer of benefits or plan
sponsorship.


(ii)    With respect to an Employer of a Participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
Participant if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.


For purposes of aggregating plans for Code Section 415, a "formerly affiliated
plan" of an employer is taken into account for purposes of applying the Code
Section 415 limitations to the Employer, but the formerly affiliated plan is
treated as if it had terminated immediately before the "cessation of
affiliation." For purposes of this paragraph, a "formerly affiliated plan" of an
employer is a plan that, immediately before the cessation of affiliation, was
actually maintained by one or more of the entities that constitute the employer
(as determined under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)), and immediately after the cessation of
affiliation, is not actually maintained by any of the entities that constitute
the employer (as determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a
"cessation of affiliation" means the event that causes an entity to no longer be
aggregated with one or more other entities as a single employer under the
employer affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and
(2) (such as the sale of a subsidiary outside a controlled group), or that
causes a plan to not actually be maintained by any of the entities that
constitute the employer under the employer affiliation rules of Regulation
Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship outside
of a controlled group).


Two or more defined contribution plans that are not required to be aggregated
pursuant to Code Section 415(f) and the Regulations thereunder as of the first
day of a Limitation Year do not fail to satisfy the requirements of Code Section
415 with respect to a Participant for the Limitation Year merely because they
are aggregated later in that Limitation Year, provided that no Annual Additions
are credited to the Participant's Account after the date on which the plans are
required to be aggregated.


(c)    Definitions


(i)    Employer: The Employer that adopts this Plan. In the case of a group of
employers which constitutes a controlled group of corporations (as defined in
Section 414(b) of the Code as modified by Section 415(h)), or which constitutes
trades and businesses (whether or not incorporated) which are under common
control (as defined in Section 414(c) as modified by Section 415(h)), or an
affiliated service group (as defined in Section 414(m)), all such employers
shall be considered a single Employer for purposes of applying the limitations
of this Section.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 39 of 73

--------------------------------------------------------------------------------





(ii)    Annual Additions: With respect to each Plan Year (Limitation Year), the
total of the Employer Matching Contributions, Non-Elective Contributions,
Pre-Tax Contributions, After-Tax Contributions, forfeitures and amounts
described in Sections 415(l)(1) and 419A(d)(2) of the Code, which are allocated
to the Participant's Account, excluding any amounts contributed to reinstate an
unclaimed benefit.


Annual Addition shall not include (i) a Rollover Contribution, (ii) a direct
transfer of a benefit or Employee contribution from a qualified plan to this
Plan, (iii) a repayment of a loan made to a Participant from the Plan, (iv) a
repayment of an amount described in Code Section 411(a)(7)(B) in accordance with
Code Section 411(a)(7)(C) and Code Section 411(a)(3)(D), as well as Employee
restorations of benefits that are required pursuant to such repayments, or (v) a
restorative payment. A restorative payment is a payment made to restore losses
to the Plan resulting from actions by a fiduciary for which there is reasonable
risk of liability for breach of a fiduciary duty under ERISA or under other
applicable federal or state law, where Participants who are similarly situated
are treated similarly with respect to the payments. Generally, a payment is a
restorative payment only if the payments are made in order to restore some or
all of the Plan's losses due to an action (or a failure to act) that creates a
reasonable risk of liability for such a breach of fiduciary duty (other than a
breach of fiduciary duty arising from failure to remit contributions to the
Plan). This includes a payment to the Plan made pursuant to a Department of
Labor order, the Department of Labor's Voluntary Fiduciary Correction Program,
or a court-approved settlement, to restore losses on account of the breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). Payments made to the Plan to make up for
losses due merely to market fluctuations and other payments that are not made on
account of a reasonable risk of liability for breach of a fiduciary duty under
ERISA are not restorative payments and generally constitute contributions that
are considered Annual Additions.


(iii)    Excess Amount: The excess of the Participant's Annual Additions for the
Limitation Year over the Maximum Permissible Amount.


(iv)    Limitation Year: A twelve (12) consecutive month period ending on
December 31. The Limitation Year may be changed only by Plan amendment. If the
Plan is terminated effective as of a date other than the last day of the Plan’s
Limitation Year, the Plan is treated as if the Plan had been amended to change
its Limitation Year.


(v)    Maximum Permissible Amount: Except to the extent permitted under Section
4.2 and Code Section 414(v), the Annual Addition that may be contributed or
allocated to a Participant's account under the Plan for any Limitation Year
shall not exceed the lesser of: (a) $40,000, as adjusted for increases in the
cost of living under Code Section 415(d), or (b) 100 percent of the
Participant's Compensation, within the meaning of Code Section 415(c)(3),


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 40 of 73

--------------------------------------------------------------------------------





for the Limitation Year. The Compensation limit referred to in (b) shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Code Sections 401(h) or 419A(f)(2)) which is otherwise
treated as an Annual Addition.
 
(vi)    Compensation: For purposes of applying the limitations of Code Section
415, Compensation shall include the Participant's wages, salaries, fees for
professional service and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with an Employer maintaining the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, reimbursements, and expense allowances) and shall exclude the
following:


(1)(A) contributions made by the Employer to a plan of deferred compensation to
the extent that, before the application of the Code Section 415 limitations to
the Plan, the contributions are not includable in the gross income of the
Employee for the taxable year in which contributed, (B) Employer contributions
made on behalf of an Employee to a simplified employee pension plan described in
Code Section 408(k) to the extent such contributions are excludable from the
Employee's gross income, (C) any distributions from a plan of deferred
compensation regardless of whether such amounts are includable in the gross
income of the Employee when distributed, except any amounts received by an
Employee pursuant to an unfunded non-qualified plan to the extent such amounts
are includable in the gross income of the Employee;


(2)    amounts realized from the exercise of a non-qualified stock option or
when restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;


(3)    amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and


(4)    other amounts which receive special tax benefits, such as premiums for
group life insurance (but only to the extent that the premiums are not
includable in the gross income of the Employee), or contributions made by the
Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are excludable from the gross income of the Employee).




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 41 of 73

--------------------------------------------------------------------------------





For the purposes of this Section, the determination of Compensation shall be
made by not including amounts that would otherwise be excluded from a Member's
gross income by reason of the application of Code Sections 125, 402(g)(3),
402(h)(1)(B) and, in the case of Employer contributions made pursuant to a
salary reduction agreement, Code Section 403(b). For "limitation years"
beginning after December 31, 1988, Compensation shall be limited to $200,000
(unless adjusted in the same manner as permitted under Code Section 415(d)).
Notwithstanding anything to the contrary in this definition, Compensation under
this Section shall include any and all items which may be includable in
Compensation under Section 415(c)(3) of the Code, including (i) any elective
deferral (as defined in Code Section 402(g)(3), (ii) any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includable in the gross income of the Employee by reason of Code
Section 125 and 457, and (iii) from and after January 1, 2001, any amount which
is contributed or deferred by the Employer at the election of the Employee and
which is not includable in the gross income of the Employee by reason of Code
Section 132(f).


For Limitation Years beginning on and after January 1, 2008, Compensation for a
Limitation Year also shall include Compensation paid by the later of 2½ months
after a Participant’s severance from employment with the Employer or the end of
the Limitation Year that includes the date of the Participant’s severance from
employment with the Employer, if:
(I)    the payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been paid to the Participant while the Participant continued
in employment with the Employer;
(II)    the payment is for unused accrued bona fide sick, vacation or other
leave that the Participant would have been able to use if employment had
continued; or
(III)    the payment is received by the Participant pursuant to a nonqualified
unfunded deferred compensation plan and would have been paid at the same time if
employment had continued, but only to the extent includable in gross income.
Any payments not described above shall not be considered Compensation if paid
after severance from employment, even if they are paid by the later of 2½ months
after the date of severance from employment or the end of the Limitation Year
that includes the date of severance from employment, except (1) payments to an
individual who does not currently perform services for the employer by reason of
qualified military service (within the meaning of Code Section 414(u)(1)) to the
extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the employer
rather than entering qualified military service, or (2)


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 42 of 73

--------------------------------------------------------------------------------





compensation paid to a Participant who is permanently and totally disabled, as
defined in Code Section 22(e)(3), provided that salary continuation applies to
all Participants who are permanently and totally disabled for a fixed or
determinable period, or the Participant was not a Highly Compensated Employee
immediately before becoming disabled. Effective January 1, 2009, solely for
purposes of this Section 5.4, an individual receiving a differential wage
payment (as defined in Code Section 3401(h)(2)) shall be treated as an Employee
of the Employer making the payment and the differential wage payment shall be
treated as Compensation.


(vii)    Average Compensation: The average Compensation during a Participant's
high three (3) years of Service, which period is the three (3) consecutive
calendar years (or, the actual number of consecutive years of employment for
those Employees who are employed for less than three (3) consecutive years with
the Employer) during which the Participant had the greatest aggregate
Compensation from the Employer.


(viii)    Annual Benefit: A benefit payable annually in the form of a straight
life annuity (with no ancillary benefits) under a plan to which Employees do not
contribute and under which no rollover contributions are made.




ARTICLE VI
PARTICIPANTS' BENEFITS
6.1    Termination of Service
: If any Participant Severs from Service for any reason other than disability,
Retirement on or after Retirement Date, or death, such Participant shall,
subject to the further provisions of the Plan, be entitled to receive:


(a)    100% of the value in his Pre-Tax Contribution Account, Roth Contribution
Account, After-Tax Contribution Account, Rollover Account, and Employer Matching
Contribution Account, and


(b)    The Participant's Vested Percentage of the value in his Non-Elective
Contribution Account.


The non-vested balance of a Participant's Non-Elective Contribution Account
shall be forfeited on the earlier of:


(i)    The distribution of the entire vested benefit of the Participant, or


(ii)    The last day of the Plan Year in which the Participant incurs five
consecutive 1-Year Periods of Severance.


For purposes of paragraph (i) above, if a Participant has a Severance from
Employment and his vested benefit under the Plan is zero, such Participant shall
be deemed to have received a distribution of his vested benefit under the Plan
on his incurring a 1-Year Period of Severance.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 43 of 73

--------------------------------------------------------------------------------





6.2    Disability of Participants: If the Committee shall find and advise the
Trustee that the employment of a Participant who has been terminated as a
consequence of such Participant's having become totally and permanently disabled
and entitled to receive disability benefits under the provisions of the
Company's Long Term Disability Plan, as adopted effective June 1, 1987, and as
amended from time to time, such Participant shall become entitled to receive the
entire interest in his Accounts. Disability hereunder shall not include any
disability sustained in the course of, or as a consequence of, military service,
or occupational hazard arising out of and in the course of employment by any
person other than an Employer, or the commission of any criminal offense.


6.3    Death of Participants: In the event of the death of any Participant, the
entire amount in the Accounts of such Participant after receipt by the Committee
of acceptable proof of death shall be payable as follows:


(a)    The Participant's Account shall be distributed to the Participant's
surviving spouse, but if there is no surviving spouse, or if the surviving
spouse has already consented by a qualified election pursuant to Section 6.3(b)
to the Beneficiary or Beneficiaries designated by the Participant in a written
designation filed with his Employer, or if no such designation shall have been
so filed, or if no designated Beneficiary survives the Participant or can be
located by the Committee, then to the duly appointed executor or administrator
of the Participant's estate; or if no administration of the estate of such
decedent is necessary, then to the Beneficiary entitled thereto under the last
will of such deceased Participant; or if such decedent left no will, to the
legal heirs of such decedent determined in accordance with the laws of intestate
succession of the state of the decedent's domicile. No designation of any
Beneficiary other than the Participant's surviving spouse shall be effective
unless in writing and received by the Participant's Employer, and in no event
shall it be effective as of a date before such receipt. The former spouse of a
Participant shall be treated as a surviving spouse to the extent provided under
a qualified domestic relations order as described in Section 414(p) of the Code.


(b)    The Participant's spouse may waive the right to be the Participant's sole
Beneficiary and consent to the Beneficiary designation made by the Participant.
The waiver must be in writing and the spouse must acknowledge the effect of the
waiver. The spouse's waiver must be witnessed by a Plan representative or a
notary public. The Beneficiary designated by the Participant may not be changed
without the spouse's consent, unless the consent of the spouse permits
designation of Beneficiaries by the Participant without any requirement of
further consent by the spouse. The Participant may file a waiver without the
spouse's consent if it is established to the satisfaction of the Committee that
such written consent may not be obtained because there is no spouse or the
spouse may not be located. Any consent under this Section 6.3(b) will be valid
only with respect to the spouse who signs the consent. Additionally, a
revocation of a prior spousal waiver may be made by a Participant without the
consent of the spouse at any time before the distribution of the Account. The
number of revocations shall not be limited.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 44 of 73

--------------------------------------------------------------------------------





6.4    Retirement of Participants on or After Retirement Date: A Participant's
interest in the full balance of his Account shall be fully vested and
nonforfeitable on reaching his Retirement Date. Any Participant who terminates
his Service on or after his Retirement Date shall attain a fully vested
nonforfeitable interest in the entire amount of his Account and shall be
entitled to receive the entire amount of his Account on the termination of his
Service.


6.5    In-Service Distributions: Except to the extent that distribution of a
Participant's Account is required before termination of his employment under
Section 6.8 hereof (in the case of a Participant whose required beginning date
occurs before his termination of employment) or under Section 10.5 hereof
relating to termination of the Plan, or at the election of the Participant under
Article VII hereof relating to certain withdrawals and loans, no distribution or
withdrawal of any benefits under the Plan shall be permitted before the
Participant's termination of employment.


6.6    Payments of Benefits:


(a)    Termination, Disability or Retirement: On a Participant's entitlement to
payment of benefits under either Section 6.1, 6.2, or 6.4, he shall file with
the Committee his written election on such form or forms, and subject to such
conditions as the Committee shall provide. His election shall specify whether he
wishes payments of his benefits to be made as of such entitlement or to be
deferred to the extent provided below. If payments become due for any reason
other than Retirement, death or Disability, and if the amounts due from the
Participant's Accounts are in excess of $1,000 ($5,000 before March 28, 2005),
payment of such amounts shall be deferred to the extent provided below unless
the Participant, and his spouse, if applicable, consent to earlier payment.
Effective January 1, 2002, a contribution to a Rollover Account (and earnings
allocable thereto) within the meaning of sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code shall not be counted in determining
whether the amounts due from the Participant's Accounts exceeds the $5,000
threshold, but shall be counted in determining the $1,000 threshold.


(b)    Death: In the case of a distribution under Section 6.3 on account of the
Participant's death, the Committee shall pay the entire amount in the
Participant's Accounts to his surviving spouse, or if there is no surviving
spouse, or if the surviving spouse gives her consent as provided in Section 6.3,
to a Beneficiary other than the surviving spouse designated by the Participant
in accordance with Section 6.3. Payments to a Participant's surviving spouse
and/or Beneficiary shall commence as soon as practicable after a Participant's
death.


(c)    Time of Payment: Unless a Participant who is entitled to a distribution
elects to defer distribution of such benefits to a later date, payment of
benefits under this Plan shall be made or shall commence no later than the
sixtieth day after the later of (i) the end of the Plan Year of his sixty-fifth
(65th) birthday or (ii) the end of the Plan Year in which his employment
terminates. A Participant may elect to defer receipt of his benefits, but such
benefits must commence no later than April 1


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 45 of 73

--------------------------------------------------------------------------------





following the calendar year in which the Participant attains age seventy and
one-half (70½).


(d)    Form of Payment: A Participant or his designated Beneficiaries (but only
by his designated Beneficiaries in the event of the death of a Participant
without having made such an election), may elect that the benefits payable to
the Participant and/or Beneficiary be paid in one of, or in any combination of,
the following methods:


(i)    Lump Sum in Cash: As a lump-sum distribution in cash. No lump-sum
distribution may be paid to the Participant unless he has elected such
distribution on an election form provided by the Committee.


(ii)    Installments: As installments payable in cash over a period certain not
extending beyond ten (10) years. If the Participant's entire interest under the
Plan is to be distributed in other than a lump sum, the installment to be
distributed shall be in a series of substantially equal periodic monthly,
quarterly, semi-annual or annual installments over a fixed period of time, not
to exceed the lesser of 10 years or the life expectancy of the Participant, or
the joint life and last survivor expectancy of the Participant and his or her
Beneficiary, whichever is applicable, as determined by the Participant at the
time of termination. Installments are to begin following the date of
termination. The amount of the first installment shall be a fraction of the
Participant's Account as of the Valuation Date, the numerator of which is one
(1) and the denominator of which is the total number of installments not in
excess of ten (10) years to be made. The amount of each subsequent installment
shall be a portion of the Participant's Account as of such Valuation Date, the
numerator of which is one (1) and the denominator of which is the remaining
number of unpaid installments. For this purpose, life expectancy (or joint life
and last survivor expectancy) is to be computed by the use of the return
multiples contained in section 1.72-9 of the Treasury Regulations under the
Code. For purposes of this computation, a Participant's life expectancy, or
joint life and last survivor expectancy of the Participant and his or her
spouse, as applicable, may be recalculated no more frequently than annually, but
the life expectancy of a non-spouse Beneficiary may not be recalculated. If the
Participant's spouse is not his or her designated Beneficiary, the method of
distribution must assure that at least 50% of the present value of the amount
available for distribution when distributions commence is paid within the life
expectancy of the Participant. Notwithstanding any provision of this Plan to the
contrary, all distributions will be made in accordance with the regulations
under Section 401(a)(9).


6.7    Participation Rights Determined as of Valuation Date Preceding
Termination of Employment: In the case of any Participant whose employment shall
be terminated for any reason, no further credits or charges arising from any
source shall be made to the Accounts of any such terminating Participant after
the credits or charges made as of the Valuation Date immediately preceding his
termination of employment, except for:




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 46 of 73

--------------------------------------------------------------------------------





(a)    Pre-Tax Contributions, Non-Elective Contributions, and Employer Matching
Contributions made subsequent to such Valuation Date.


(b)    Withdrawals or distributions made subsequent to such Valuation Date.


(c)    Such subsequent adjustments to the values in the Accounts of such
Participant up to the Valuation Date coinciding with or preceding the
distribution to the Participant.


6.8    Required Minimum Distributions:


(a)    General Rules:


(i)    Effective Date: The provisions of this Section 6.8 will apply for
purposes of determining Required Minimum Distributions for calendar years
beginning with the 2003 calendar year.


(ii)    Precedence: The requirements of this Section 6.8 will take precedence
over any inconsistent provisions of the Plan.


(iii)    Requirements of Treasury Regulations Incorporated: All distributions
required under this Section 6.8 will be determined and made in accordance with
the Treasury regulations under Code Section 401(a)(9).


(iv)    TEFRA Section 242(b)(2) Elections: Notwithstanding the other provisions
of this Section 6.8, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.


(b)    Time and Manner of Distribution:


(i)    Required Beginning Date: The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's Required Beginning Date. Such distribution shall be at least equal
to the required minimum distributions under the Code; however, any installment
distributions pursuant to this Section 6.8 to Participants who have not
terminated employment shall be made over a period not to exceed ten (10) years.
For purposes of this Section 6.8, the life expectancy of a Participant and/or a
Participant's spouse shall not be redetermined annually.


(ii)    Death of Participant before Distributions Begin: If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 47 of 73

--------------------------------------------------------------------------------





(1)    If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.


(2)    If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.


(3)    If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.


(4)    If the Participant's surviving spouse is the Participant's sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 6.8(b)(ii)
other than section 6.8(b)(ii)(1) will apply as if the surviving spouse were the
Participant.


For purposes of this Section 6.8(b) and section 6.8(d), unless Section
6.8(b)(ii)(4) applies, distributions are considered to begin on the
Participant's Required Beginning Date. If Section 6.8(b)(ii)(4) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 6.8(b)(ii)(1). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant's Required Beginning Date (or to the
Participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 6.8(b)(ii)(1)), the date
distributions are considered to begin is the date distributions actually
commence.


(iii)    Forms of Distribution: Unless the Participant's interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first distribution calendar
year distributions will be made in accordance with Sections 6.8(c) and 6.8(d).
If the Participant's interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) and the Treasury regulations.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 48 of 73

--------------------------------------------------------------------------------





(c)    Required Minimum Distributions During Participant's Lifetime:


(i)    Amount of Required Minimum Distribution for Each Distribution Calendar
Year: During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:


(1)    The quotient obtained by dividing the Participant's Account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or


(2)    If the Participant's sole designated beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.


(ii)    Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death: Required Minimum Distributions will be determined under
this Section 6.8(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant's
date of death.


(d)    Required Minimum Distributions After Participant's Death:


(i)    Death On or After Date Distributions Begin:


(1) Participant Survived by Designated Beneficiary: If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant's
designated Beneficiary, determined as follows:


(A)    The Participant's remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.


(B)    If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, the remaining life


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 49 of 73

--------------------------------------------------------------------------------





expectancy of the surviving spouse is calculated for each distribution calendar
year after the year of the Participant's death using the surviving spouse's age
as of the spouse's birthday in that year. For distribution calendar years after
the year of the surviving spouse's death, the remaining life expectancy of the
surviving spouse is calculated using the age of the surviving spouse as of the
spouse's birthday in the calendar year of the spouse's death, reduced by one for
each subsequent calendar year.


(C)    If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.


(2)    No Designated Beneficiary: If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.


(ii)    Death Before Date Distributions Begin:


(1)    Participant Survived by Designated Beneficiary: If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the remaining life expectancy of the
Participant's designated Beneficiary, determined as provided in Section
6.8(d)(i).


(2)    No Designated Beneficiary: If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.


(3)    Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin: If the Participant dies before the date distributions begin,
the Participant's surviving spouse is the


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 50 of 73

--------------------------------------------------------------------------------





Participant's sole designated Beneficiary, and the surviving spouse dies before
distributions are required to begin to the surviving spouse under Section
6.8(b)(ii)(1), this Section 6.8(d)(ii) will apply as if the surviving spouse
were the Participant.


(e)    Definitions:


(i)    Designated Beneficiary: The individual who is designated as the
Beneficiary under Section 6.3 and is the designated Beneficiary under Code
Section 401(a)(9) and Treasury Regulation Section 1.401(a)(9)-4.


(ii)    Distribution Calendar Year: A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.8(b)(ii). The required minimum distribution
for the Participant's first distribution calendar year will be made on or before
the Participant's Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.


(iii)    Life Expectancy: Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.


(iv)    Participant's Account Balance: The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year), increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date, and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year, if distributed or transferred in the
valuation calendar year.


(v)    Required Beginning Date: April 1 following the later of (A) the calendar
year in which the Participant attains age seventy and one-half (70½), or (B) the
calendar year in which the Participant retires; provided, however, that in the
case of a Participant who is a "five percent owner" (as defined in Code Section
401(a)(9)), benefits shall commence no later than the April 1 following the
calendar year in which the Participant attains age seventy and one-half (70½).


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 51 of 73

--------------------------------------------------------------------------------







(f)    2009 Required Minimum Distribution:


(i)    Notwithstanding the provisions of the Plan providing for required minimum
distributions, a Participant or Beneficiary who would have been required to
receive required minimum distributions for 2009 but for the enactment of Code
Section 401(a)(9)(H) ("2009 RMDs"), and who would have satisfied that
requirement by receiving distributions that are equal to the 2009 RMDs, will not
receive those distributions for 2009 unless the Participant or Beneficiary
chooses to receive such distributions. Participants and Beneficiaries described
in the preceding sentence will be given the opportunity to elect to receive the
distributions described in the preceding sentence.


(ii)    In addition, notwithstanding the provisions of the Plan providing for
direct rollovers, and solely for purposes of applying the direct rollover
provisions of the Plan, 2009 RMDs will be treated as eligible rollover
distributions on or after June 8, 2009. Before this date, a direct rollover was
offered only for distributions that would be eligible rollover distributions
without regard to Code Section 401(a)(9)(H).


(iii)    A Participant or Beneficiary who would have been required to receive
2009 RMDs but for the enactment of Code Section 401(a)(9)(H), and who would have
satisfied that requirement by receiving distributions that are one or more
payments in a series of substantially equal distributions (that include the 2009
RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s designated beneficiary, or for a period of
at least 10 years ("Extended 2009 RMDs"), will receive those distributions for
2009 unless the Participant or Beneficiary chooses not to receive such
distributions.


(iv)    For purposes of applying the direct rollover provisions of the Plan,
Extended 2009 RMDs are not treated as eligible rollover distributions.


(v)    Subject to the timing requirements outlined in applicable rules and
regulations, the Plan will accept rollovers of 2009 RMDs and Extended 2009 RMDs
distributed from the Plan. However, such amounts will be accepted from
terminated Participants only if the Plan otherwise allows terminated
Participants to make rollover contributions to the Plan.


6.9    Unclaimed Benefits: If at, after, or during the time when a benefit
hereunder is payable to any Participant, Beneficiary or other distributee, the
Committee, on request of the Trustee or at its own instance, shall mail by
registered or certified mail to such distributee, at his last known address, a
written demand for his present address or for satisfactory evidence of his
continued life, or both, and if such distributee shall fail to furnish the same
to the Committee within two (2) years from mailing of such demand, then the
Committee may, in its sole discretion, determine that such Participant,
Beneficiary or other distributee has forfeited


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 52 of 73

--------------------------------------------------------------------------------





his right to such benefit and may declare such benefit, or any unpaid portion
thereof, terminated as if the death of the distributee (with no surviving
Beneficiary) had occurred on the later of the date of the last payment made
thereon, or the date such Participant, Beneficiary or other distributee first
became entitled to receive benefit payments. Any such forfeited benefit shall be
applied in the manner set forth in Section 5.3(d)(ii). Notwithstanding the
provisions of this Section 6.9, any such forfeited benefit shall be reinstated
(i) if a claim for the same is made by the Participant, Beneficiary or other
distributee at any time thereafter, (ii) if the Plan is terminated, or (iii)
when distribution is required under Section 6.8. The reinstatement shall be made
by a mandatory contribution by the Company, allocated solely to such
reinstatement.


6.10    Right to Transfer Eligible Rollover Distribution: A "Distributee" may
elect, at the time and in the manner prescribed by the Committee, to have any
portion of an "Eligible Rollover Distribution" paid directly to an "Eligible
Retirement Plan" specified by the Distributee in a "Direct Rollover." The
Committee may impose any restrictions that are permitted under applicable
authorities on the right to transfer an Eligible Rollover Distribution.


For purposes of this Section, the capitalized words have the following meanings:


(a)    "Eligible Rollover Distribution" means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any Distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); any hardship withdrawal described in Code
Section 401(k)(2)(B)(i)(IV); and the portion of any distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to Employer securities).


With respect to distributions made after December 31, 2001, any amount that is
distributed on account of hardship (as defined in Section 7.4) shall not be an
Eligible Rollover Distribution, and the distributee may not elect to have any
portion of such a distribution paid directly to an Eligible Retirement Plan. In
addition, a portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of After-Tax Contributions,
which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in
Code Section 408(a) or (b) or to a qualified defined contribution plan described
in Code Section 401(a) or 403(a) that agrees to separately account for amounts
so transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.


(b)    "Eligible Retirement Plan" means an individual retirement account
described in


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 53 of 73

--------------------------------------------------------------------------------





section 408(a) of the Code; an individual retirement annuity described in
section 408(b) of the Code; a Roth IRA as described in Code Section 408A(b) (for
distributions made after December 31, 2007); an annuity plan described in
section 403(a) of the Code; or a qualified trust described in section 401(a) of
the Code, that accepts the Distributee's Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution to the surviving
spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity.


With respect to distributions made after December 31, 2001, an Eligible
Retirement Plan also shall mean an annuity contract described in Code Section
403(b) and an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state, or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan. The definition of
Eligible Retirement Plan also shall apply in the case of a distribution to a
surviving spouse or to a spouse or former spouse who is the "alternate payee"
under a qualified domestic relations order, as defined in Code Section 414(p).


(c)    "Distributee" includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse, the Employee's Beneficiary,
and the Employee's or former Employee's spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in
section 414(p) of the Code, are Distributees with regard to the interest of the
spouse, former spouse, or Beneficiary. A non-Spouse Beneficiary of a deceased
Participant is also a Distributee for purposes of this Section; provided,
however, that in the case of a non-Spouse Beneficiary, the direct rollover may
be made only to an individual retirement account or annuity described in Code
Section 408 that is established on behalf of the non-Spouse Beneficiary and will
be treated as an inherited individual retirement account or annuity pursuant to
Code Section 402(c)(11).


(d)    "Direct Rollover" means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.




ARTICLE VII
WITHDRAWALS AND LOANS
7.1    Withdrawal of Pre-Tax Contribution Account on or After Age 59½: A
Participant who has attained age fifty-nine and one-half (59½) may elect, by
giving notice in accordance with administrative procedures established by the
Committee and following such other rules and procedures as may be prescribed
from time to time by the Committee on a uniform and nondiscriminatory basis, to
withdraw the entire amount of his After-Tax Contribution Account, his Rollover
Account, his Roth Contribution Account, or his Pre-Tax Contribution Account.


7.2    Withdrawal of After-Tax Contributions and Rollover Account: Pursuant to
notice given in accordance with administrative procedures established by the
Committee and subject to the conditions of Section 7.3, each Participant may
elect to withdraw as of any


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 54 of 73

--------------------------------------------------------------------------------





business day during the Plan Year, an amount specified by the Participant which
may be attributable to (a) his After-Tax Contributions under the 1985 Plan, or
(b) his Rollover Account, determined as of the Valuation Date which coincides
with such withdrawal date.


7.3    Conditions of Withdrawals of After-Tax Contributions and Rollover
Account: In making a withdrawal pursuant to Section 7.2, no Participant shall be
permitted to withdraw less than $500, or the combined balance of his After-Tax
Contribution Account and his Rollover Account, if their combined total is less
than $500. Except as provided under Article VI and Sections 7.1 and 7.4 hereof,
no withdrawals shall be permitted from a Participant's Pre-Tax Contribution
Account, Employer Matching Contribution Account, or Non-Elective Contribution
Account.


7.4    Hardship Withdrawals from Pre-Tax Contribution Account: A Participant may
at any time, in accordance with administrative procedures established by the
Committee, make a request for a hardship withdrawal in either a dollar amount or
a percentage figure from his Pre-Tax Contribution Account and/or Roth
Contribution Account. Notwithstanding the foregoing, however, no Participant may
withdraw any income of the Trust Fund allocated to his Pre-Tax Contribution
Account or Roth Contribution Account on or after January 1, 1989. The approval
or disapproval of such request shall be made within the sole discretion of the
Committee, except that no such request for a withdrawal shall be approved unless
the Participant has certified in writing that he is facing a hardship creating
an immediate and substantial financial need and that the resources necessary to
satisfy that financial need are not reasonably available from other sources
available to the Participant. The amount of the hardship withdrawal shall be
limited to that amount which is required to meet the immediate financial need
created by the hardship, including anticipated federal and state income taxes
and penalties resulting from the distribution. The hardship withdrawal shall be
made in cash as soon as practicable after the Participant submits the hardship
request, and the dollar amount withdrawn shall be determined by reference to the
value of the Pre-Tax Contribution Account and/or Roth Contribution Account as of
the Valuation Date coincident with the date of the withdrawal.


A Participant who receives a hardship withdrawal shall be prohibited from making
pre-tax contributions to this Plan and any other plan maintained by the Employer
(except "welfare plans" as defined in Section 3(1) of ERISA) for the six (6)
consecutive months following the date of distribution. The following standards
(or such other standards as may be acceptable under Treasury Regulations issued
pursuant to Section 401(k) of the Code) shall be applied on a uniform and
non-discriminatory basis in determining the existence of such a hardship:


(a)    A financial need shall be considered immediate if it must be satisfied in
substantial part within a period of twelve (12) months from the date on which
the Participant certifies his eligibility for a hardship withdrawal.


(b)    To be considered a hardship for purposes of this Section, the event
giving rise to the need for funds must relate to financial hardship resulting
from:




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 55 of 73

--------------------------------------------------------------------------------





(i)    expenses previously incurred for medical care (described in Code Section
213(d)) or expenses that are necessary to incur in order to obtain medical care
(as evidenced by a written estimate thereof) for the Participant, the
Participant's spouse, or the Participant's dependents (as defined in Code
Section 152);


(ii)    purchase (excluding mortgage payments) of a principal residence for the
Participant;


(iii)    payment for tuition for the next twelve (12) months of post-secondary
education for the Participant or the Participant's spouse, children or
dependents (as defined in Code Section 152);


(iv)    the need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant's principal
residence; or


(v)    payment for funeral expenses for the Participant's spouse or the
Participant's dependents (as defined in Code Section 152).


A person shall be considered to be economically dependent on the Participant if
the Participant certifies that he reasonably expects to be entitled to claim
that person as a dependent for federal income tax purposes for a calendar year
coinciding with the Plan Year in which the certification of hardship is made.


7.5    Loans: Any Participant who is a "party in interest" (as defined in
Section 3(14) of ERISA) (hereinafter "Borrower") may make application to the
Committee (according to administrative procedures the Committee establishes) to
borrow from his Accounts, and the Committee in its sole discretion may permit
such a loan. Loans shall be granted in a uniform and nondiscriminatory manner on
terms and conditions the Committee determines that will not result in more
favorable treatment of highly compensated employees and will be set forth in
written procedures the Committee promulgates according to applicable
governmental regulations. All such loans shall also be subject to the following
terms and conditions:


(a)    The amount of the loan when added to the amount of any outstanding loan
or loans to the Borrower from any other plan of the Employer or an Affiliate
which is qualified under Code Section 401(a) shall not exceed the lesser of:


(i)    $50,000, reduced by the excess, if any, of the highest outstanding
balance of loans from all such plans during the one-year period ending on the
day before the date on which such loan was made over the outstanding balance of
loans from the Plan on the date on which such loan was made, provided, that such
amount shall not exceed fifty percent (50%) of the vested value of the
Borrower's Account balance, or




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 56 of 73

--------------------------------------------------------------------------------





(ii)    fifty percent (50%) of the present value of Borrower's vested Account
balance under the Plan.


In no event may a Borrower take a loan from the Plan of less than $1,000.


(b)    The loan shall be for a term not to exceed five (5) years and shall be
evidenced by a note signed by the Borrower. The loan shall be payable in
periodic installments and shall bear interest at a reasonable rate which the
Committee shall determine on a uniform and consistent basis. A Borrower who is
an Employee will make payments by means of payroll deduction from the Borrower's
compensation. If the Borrower is not receiving compensation from the Employer,
the Borrower shall make loan repayment according to procedures the Committee
establishes. A Borrower may repay an outstanding loan in full at any time
according to procedures the Committee establishes.


(c)    If an installment payment is not paid within seven (7) days following the
monthly due date, the Committee shall give written notice to the Borrower sent
to his last known address. If such installment payment is not made within thirty
(30) days thereafter, the Committee shall proceed with foreclosure in order to
collect the full remaining loan balance or shall make such other arrangements
with the Borrower as the Committee deems appropriate. Foreclosures need not be
effected until occurrence of a distributable event under the terms of the Plan
and no rights against the Borrower or the security shall be deemed waived by the
Plan as a result of such delay.


(d)    The unpaid balance of the loan, together with interest thereon, shall
become due and payable on the date of distribution of the Account and the
Trustee shall first satisfy the indebtedness from the amount payable to the
Borrower or to the Borrower's Beneficiary before making any payments to the
Borrower or to the Beneficiary.


(e)    Any loan to a Borrower under the Plan shall be adequately secured. Such
security shall include a pledge of a portion of the Borrower's right, title, and
interest in the Trust Fund, which shall not exceed fifty percent (50%) of the
present value of the Borrower's vested Account balance under the Plan as
determined immediately after the Plan extends the loan. The Borrower's execution
of a promissory note shall evidence such pledge. The promissory note will grant
the security interest and provide that, if the Borrower defaults on a loan
repayment, the Committee shall be authorized to take all appropriate lawful
actions necessary to enforce collection of the unpaid loan.


(f)    A Borrower shall make a request for a loan according to administrative
procedures the Committee establishes and shall specify the amount of the loan.
If a Borrower's request for a loan is approved, the loan shall be made in a
lump-sum payment of cash to the Borrower. The cash for such payment shall be
obtained by


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 57 of 73

--------------------------------------------------------------------------------





redeeming proportionately as of the date of payment the Investment Fund or
Funds, or portions thereof, that are credited to the Accounts of such Borrower.


(g)    A loan to a Borrower shall be considered an investment of the Accounts of
the Borrower from which the loan is made. All loan repayments shall be credited
pro rata to the Participant's Accounts based on the Account source(s) from which
the loan was taken and invested in shares of one or more of the Investment Funds
according to Section 8.1.


(h)    Only one loan may be outstanding for a Borrower at any given time.


7.6    Notice and Withdrawal of Automatic Deferrals:


(a)    Notice of Automatic Deferral Election: At the time an individual becomes
an Employee and within a reasonable period before each Plan Year, the Committee
will provide each Employee to whom Section 4.2(f) applies a notice of the
Employee’s rights and obligations under Section 4.2(f) (an "Automatic Deferral
Notice"). The Automatic Deferral Notice will explain the automatic reduction in
the Employee's Compensation for purposes of making Pre-Tax Contributions
according to Section 4.2(f) and the Employee's right to elect affirmatively
either a different reduction amount or no reduction. The notice will also
describe the procedures for making such an election and the period during which
such an election may be made. The notice will be:


(i)    sufficiently accurate and comprehensive to apprise the employee of such
rights and obligations, and


(ii)    written in a manner calculated to be understood by the average Employee
to whom the arrangement applies.


(b)    Time and Form of Notice:


(i)    An Automatic Deferral Notice will include an explanation of the
Employee’s right to elect not to have Pre-Tax Contributions made on the
Employee’s behalf (or to elect to have Pre-Tax Contributions made at a different
percentage);


(ii)    the Employee will have a reasonable period of time after receipt of the
Automatic Deferral Notice and before the first Pre-Tax Contribution is effective
to make such election; and


(iii)    the Automatic Deferral Notice will explain how contributions made under
Section 4.2(f) will be invested in the absence of any investment election by the
Employee.






Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 58 of 73

--------------------------------------------------------------------------------





ARTICLE VIII
INVESTMENT DIRECTIONS
8.1    Investment of Trust Fund:


(a)    Investment Funds: The Trust Fund shall be invested in separate Investment
Funds the Committee chooses and establishes. The Committee may adjust the number
and types of Investment Funds to be established or discontinued as it deems
advisable. The Trustee, the Committee, or a recordkeeper the Committee
designates shall maintain records for each Participant's After-Tax Contribution
Account, Employer Matching Contribution Account, Pre-Tax Contribution Account,
Roth Contribution Account, Non-Elective Contribution Account, and Rollover
Account, if any, that reflect the value of each Participant's share of the
Investment Funds.


(b)    Investment Directions: A Participant or Beneficiary may direct the
Committee to instruct the Trustee to invest his Accounts in any of the
Investment Funds the Committee establishes. To the extent provided under ERISA
section 404(c), the Trustee, the Committee and other fiduciaries of the Plan
will not be liable for any loss, or by reason of any breach, that results from
such Participant's or Beneficiary's investment direction. If a Participant or
Beneficiary who has investment authority under the terms of the Plan fails to
provide investment directions with respect to all or a portion of the
Participant's or Beneficiary's Accounts, the Trustee will invest such portion in
the default investment fund or funds the Committee designates from time to time.


(c)    Initial Direction and Changes to Direction: Each Participant shall elect
an investment option at the time he begins participating in the Plan. Through
notice to the Committee given pursuant to administrative procedures established
by the Committee, a Participant may change his instructions with respect to the
investment of his Pre-Tax Contributions, After-Tax Contributions, Employer
Matching Contributions, Non-elective Contribution Account, and Rollover
Contributions to the Trust Fund. A Participant who desires to change his
instructions in this manner may direct that the funds in his future Pre-Tax
Accounts be transferred (in no more than one percent (1%) increments) among the
Investment Funds.


(d)    Earnings and Dividends: All earnings realized to the Trust Fund
(including, but not limited to, dividends, capital gains, and interest) on an
Investment Fund that are not reflected in the value of a share in that
Investment Fund will be allocated to Participants' accounts. They will be
allocated to a Participant's account in the same proportion the Participant's
share of the Investment Fund (disregarding the earnings to be allocated) bears
to the total value of the Investment Fund (disregarding the earnings to be
allocated), both to be determined as of the date the earnings are realized.






Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 59 of 73

--------------------------------------------------------------------------------





ARTICLE IX
TRUST AND TRUST FUND
9.1    Trust: The provisions of the Trust, as it may be amended from time to
time, are herein incorporated by reference as fully as if set out herein, and
the assets held under the Trust on behalf of this Plan shall constitute the
Trust Fund.


9.2    Benefits Paid Solely from Trust Fund: All of the benefits provided to be
paid under Article VI hereof shall be paid by the Trustee out of the Trust Fund
to be administered under such Trust. Neither the Employer nor the Trustee shall
be responsible or liable in any manner for payment of any such benefits, and all
Participants hereunder shall look solely to such Trust Fund and to the adequacy
thereof for the payment of any such benefits of any nature or kind which may at
any time be payable hereunder.


9.3    Committee Directions to Trustee: The Trustee shall make only such
payments out of the Trust Fund as may be directed by the Committee. The Trustee
shall not be required to determine or make any investigation to determine the
identity or mailing address of any person entitled to any payments out of the
Trust Fund and shall have discharged its obligation in that respect when it
shall have sent checks or other papers by ordinary mail to such persons and
addresses as may be certified to it by the Committee.


9.4    Trustee's Reliance on Committee Instructions: In any case where the
Trustee shall be required hereunder to act on instructions to be received from
the Committee, the Trustee shall be protected in relying on any such
instructions which shall be in writing and signed by any member of, or Secretary
of, the Committee, and the Trustee shall be protected in relying on the
authority to act of any person certified to it by the Company as a member of, or
Secretary of, the Committee until a successor to any such person shall be
certified to the Trustee by the Company.


9.5    Authority of Trustee in Absence of Instructions from the Committee: If at
any time the Committee shall be incapable for any reason of giving any
directions, instructions or authorizations to the Trustee as are herein provided
for and as may be required incident to the administration of this Plan, the
Trustee may act and shall be completely protected and without liability in so
acting without such directions, instructions and authorizations as it in its
sole discretion deems appropriate and advisable under the circumstances for the
carrying out of the provisions of this Plan. In the event of termination of this
Plan for any reason, the Committee shall be authorized to give all such
instructions to the Trustee, and the Trustee shall be protected in relying on
all such instructions, as may be necessary to make payment to any persons then
interested in the Trust Fund of all such amounts as are specified herein to be
paid under Section 10.3 hereof on the termination of this Plan and the Trust.






Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 60 of 73

--------------------------------------------------------------------------------





ARTICLE X
ADOPTION OF PLAN BY OTHER CORPORATIONS,
AMENDMENT AND TERMINATION OF THE PLAN, AND
DISCONTINUANCE OF CONTRIBUTIONS TO THE TRUST FUND
10.1    Adoption by Employers: Every Employer which shall have adopted the Plan
shall thereby become a participating Employer whose eligible Employees, subject
to the Plan provisions, shall make and receive Contributions and have
established for them Accounts under the Plan. Any corporation or other
organization with employees, now in existence or hereafter formed or acquired
which is not already an Employer under this Plan and which is otherwise legally
eligible may, with the approval of the Company by action of its Board of
Directors, adopt and become an Employer by executing and delivering to the
Company and the Trustee an adoptive instrument specifying the classification of
its Employees who shall be eligible to participate in the Plan and evidencing
the terms of the Plan with respect to its eligible Employees. The adoptive
instrument may contain such changes and amendments in the terms and provisions
of the Plan as adopted by such Employer as may be desired by such Employer and
acceptable to the Company. Any such Affiliate which shall adopt this Plan shall
designate the Company as its agent to act for it in all transactions affecting
the administration of the Plan and shall designate the Committee to act for such
corporation and its Participants in the same manner in which the Committee may
act for the Company and its Participants hereunder. The adoptive instrument
shall specify the effective date of such adoption of the Plan and shall become,
as to such corporation and its Employees, as part of this Plan. On an Employer's
liquidation, bankruptcy, insolvency, sale, consolidation or merger to or with
another organization that is not an Employer hereunder, in which such Employer
is not the surviving company, all obligations of that Employer hereunder and
under the Trust shall terminate automatically, and the Trust Fund assets
attributable to the Employees of such Employer shall be held or distributed as
herein provided unless, with the approval of the Company, the successor to that
Employer assumes the duties and responsibilities of such Employer, by adopting
this Plan and the Trust, or by establishment of a separate plan and trust to
which the assets of the Trust Fund held on behalf of the Employees of such
Employer shall be transferred with the consent and agreement of that Employer.
On the consolidation or merger of two or more of the Employers under this Plan
with each other, the surviving Employer or organization shall automatically
succeed to all the rights and duties under the Plan and Trust of the Employers
involved.


10.2    Continuous Service: The following special provisions shall apply to all
Employers:


(a)    An Employee shall be considered in continuous Service while regularly
employed simultaneously or successively by one or more Employers.


(b)    The transfer of a Participant from one Employer to another Employer shall
not be deemed a termination of Service.


10.3    Amendment of the Plan: The Company shall have the right to amend or
modify this Plan and the Trust (with the consent of the applicable Trustee) at
any time and from time to time to any extent that it may deem advisable. Any
such amendment or modification shall


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 61 of 73

--------------------------------------------------------------------------------





be set out in an instrument in writing duly authorized by the Board of Directors
of the Company and executed by the Company. The Committee or any officer of the
Company shall have the right, at any time, to amend the Plan, without approval
of the Board of Directors of the Company, if the amendment is to comply with or
to implement tax law changes or other legal changes or otherwise to take into
account the effect of tax law or other legal changes. On delivery by the Company
of such an instrument amending the Plan to the Trustee and to each other
Employer, this Plan shall be deemed to have been amended or modified in the
manner and to the extent and effective as of the date therein set forth, and
thereupon any and all Participants whether or not they shall have become such
before such amendment or modification shall be bound thereby. No such amendment
or modification shall, however, increase the duties or responsibilities of the
Trustee without their consent thereto in writing, or have the effect of
transferring to or vesting in any Employer any interest or ownership in any
properties of the Trust Fund, or of permitting the same to be used for or
diverted to purposes other than for the exclusive benefit of the Participants
and their Beneficiaries. No such amendment shall decrease the Account of any
Participant or shall decrease any Participant's vested interest in his Account.
No amendment shall directly or indirectly reduce a Participant's non-forfeitable
vested percentage in his benefits under Section 6.1 of this Plan unless each
Participant having not less than three (3) years of Service is permitted to
elect to have his non-forfeitable vested percentage in his benefits computed
under the provisions of Section 6.1 without regard to the amendment. Such
election shall be available during an election period which shall begin on the
date such amendment is adopted and shall end on the latest of (i) the date sixty
(60) days after such amendment is adopted, (ii) the date sixty (60) days after
such amendment is effective or (iii) the date sixty (60) days after such
Participant is issued written notice of the amendment by the Committee or the
Employer. Notwithstanding anything herein to the contrary, the Plan or the Trust
may be amended in such manner as may be required at any time to make it conform
to the requirements of the Code or of any United States statutes with respect to
employees' trusts, or of any amendment thereto, or of any regulations or rulings
issued pursuant thereto, and no such amendment shall be considered prejudicial
to any then existing rights of any Participant or his Beneficiary under the
Plan. The Committee shall deliver a copy of each such amendment to every
Affiliate having theretofore adopted the Plan, and every Affiliate having
theretofore adopted the Plan shall be deemed to have approved and accepted each
such amendment except for any particular Affiliate which, with the express
consent of the Company set forth thereupon, shall execute an instrument
effective as of the date of such amendment setting forth variations in, or
negating the effect of, such amendment as applicable to the participation in the
Plan of such Affiliate.


10.4    Termination of the Plan: The Plan may be terminated pursuant to the
provisions of, and as of any subsequent date specified in, an instrument in
writing executed by the Company, and approved and authorized by the Board of
Directors of the Company, and which said instrument shall be delivered to the
Trustee.


10.5    Distribution of Trust Fund on Termination: In the event of a termination
of the Plan by the Company, the assets and properties of the Trust Fund shall be
valued and allocated as provided in Sections 5.2 and 5.3, and each Participant
shall be fully vested in all amounts attributable to his Employer Matching
Contribution Account, his Non-Elective Contribution Account, and his Rollover
Account, and thereafter each such Participant shall


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 62 of 73

--------------------------------------------------------------------------------





become entitled to distributions in respect of his Accounts in the Plan in the
manner as provided in Sections 6.6(a) and 6.6(b) herein. Notwithstanding the
foregoing, a Participant shall not be entitled to receive a distribution as a
result of the termination of the Plan if the Company establishes or maintains a
successor plan within the period ending 12 months after distribution of all
assets from the Plan.


10.6    Effect of Discontinuance of Contributions: If the Company shall
discontinue its Contributions to the Trust Fund, or suspend its Contributions to
the Trust Fund under such circumstances so as to constitute a discontinuance of
Contributions within the purview of the reasoning of Treasury Regulations
Section 1.401-6(c), then all amounts theretofore credited to the Accounts of the
Participants shall become fully vested, and throughout any such period of
discontinuance of Contributions, all other provisions of the Plan shall continue
in full force and effect other than the provisions for Contributions by an
Employer or Participants.


10.7    Merger of Plan with Another Plan: In the case of any merger or
consolidation of the Plan with, or transfer in whole or in part of the assets
and liabilities of the Trust Fund to another trust fund held under any other
plan of deferred compensation maintained or to be established for the benefit of
all or some of the Participants of this Plan, the assets of the Trust Fund
applicable to such Participants shall be transferred to the other trust fund
only if:


(a)    Each Participant would (if either this Plan or the other plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
this Plan had then terminated);


(b)    Resolutions of the Board of Directors of the Employer under this Plan,
and of any new or successor employer of the affected Participants, shall
authorize such transfer of assets; and, in the case of the new or successor
employer of the affected Participants, its resolutions shall include an
assumption of liabilities with respect to such Participants' inclusion in the
new employer's plan; and


(c)    Such other plan and trust are qualified under Sections 401(a) and 501(a)
of the Code.


Effective as of 12:00 a.m. March 1, 2009, the Cleco Energy LLC 401(k) Savings
and Investment Plan (the "Cleco Energy Plan") was merged into this Plan, subject
to the terms and conditions of the Amendment Number 5 and Plan of Merger that
was adopted February 23 and February 24, 2010, and that is incorporated herein
by reference.




ARTICLE XI
TOP-HEAVY PLAN REQUIREMENTS
11.1    General Rule: For any Plan Year for which this Plan is a Top-Heavy Plan,
as defined in Section 11.7, and despite any other provisions of this Plan to the
contrary, this Plan shall be subject to the provisions of this Article XI.


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 63 of 73

--------------------------------------------------------------------------------







11.2    Vesting Provisions: Each Participant who (a) has completed an Hour of
Service after the Plan becomes top heavy and while the Plan is top heavy, and
(b) who has completed the Vesting Service specified in the following table shall
be vested in his Account under this Plan at least as rapidly as is provided in
the following schedule:


Vesting Service        Vested Percent


Less than 2 years             0%
2 but less than 3 years             20%
3 but less than 4 years             40%
4 but less than 5 years             60%
5 but less than 6 years             80%
6 years or more            100%


If an Account becomes vested by reason of the application of the preceding
schedule, it may not therefore be forfeited by reason of re-employment after
retirement pursuant to a suspension of benefits provision; by reason of
withdrawal of any mandatory employee contributions to which employer
contributions were keyed; or for any other reason. If the Plan subsequently
ceases to be top heavy, the preceding schedule shall continue to apply with
respect to any Participant who had at least three (3) years of service (as
defined in Treasury Regulation § 1.411(a)-8(b)(3)) as of the close of the last
year that the Plan was top heavy. For all other Participants, the
non-forfeitable percentage of their Accounts provided in the preceding schedule
before the date the Plan ceases to be top heavy shall not be reduced, but future
increases shall be made only in accordance with Section 6.1.


11.3    Minimum Contribution Provisions: Each Participant who (i) is a Non-Key
Employee, as defined in Section 11.8 and (ii) is employed on the last day of the
Plan Year (regardless of whether or not such Participant has completed one
thousand (1,000) Hours of Service) will be entitled to have contributions and
forfeitures allocated to his Account of not less than three percent (3%) (the
"Minimum Contribution Percentage") of the Participant's Compensation. This
minimum allocation percentage shall be provided without taking Pre-Tax
Contributions of Non-Key Employees into account. A Non-Key Employee may not fail
to receive a Minimum Contribution Percentage because of a failure to receive a
specified minimum amount of Compensation or a failure to make mandatory employee
or elective contributions. This Minimum Contribution Percentage will be reduced
for any Plan Year to the percentage at which contributions (including
forfeitures) are made or are required to be made under the Plan for the Plan
Year for the Key Employee for whom such percentage is the highest for such Plan
Year. For this purpose, the percentage with respect to a Key Employee will be
determined by dividing the contributions (including forfeitures) made for such
Key Employee by his total compensation (as defined in Section 415 of the Code).
Such amount shall be adjusted automatically for each Plan Year to the amount
prescribed by the Secretary of the Treasury or his delegate pursuant to
regulations for the calendar year in which such Plan Year commences.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 64 of 73

--------------------------------------------------------------------------------





Contributions considered under the first paragraph of this Section 11.3 will
include Employer contributions under this Plan and under all other defined
contribution plans required to be included in an Aggregation Group (as defined
in Section 11.7 below), but will not include Employer contributions under any
plan required to be included in such aggregation group if the plan enables a
defined benefit plan required to be included in such group to meet the
requirements of the Code (a) prohibiting discrimination as to contributions in
favor of employees who are officers, shareholders, or the highly compensated or
(b) prescribing the minimum participation standards. If the highest rate
allocated to a Key Employee for a year in which the Plan is top heavy is less
than three percent (3%), amounts contributed as a result of a salary reduction
agreement must be included in determining contributions made on behalf of Key
Employees.


Employer Contributions made on behalf of Non-Key Employees that are taken into
account to satisfy the Minimum Contribution Percentage shall not be treated as
Employer Matching Contributions for purposes of determining the Actual
Contribution Percentage under Article IV and must meet the nondiscrimination
requirements of Section 401(a)(4) without regard to Section 401(m).


Notwithstanding the foregoing, effective January 1, 2002, Employer Matching
Contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Code Section 416(c)(2) and the Plan. The preceding
sentence shall apply with respect to Employer Matching Contributions under the
Plan or, if the Plan provides that the minimum contribution requirement shall be
met in another plan, such other plan. Employer Matching Contributions that are
used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Code Section 401(m).


11.4    Coordination with Other Plans: If another defined contribution or
defined benefit plan maintained by a Considered Company provides contributions
or benefits on behalf of a Participant in this Plan, the other plan will be
treated as part of this Plan pursuant to applicable principles prescribed by
U.S. Treasury Regulations, or applicable IRS rulings (such as Revenue Ruling
81-202 or any successor ruling), to determine whether this Plan satisfies the
requirements of Sections 11.2 and 11.3 and to avoid inappropriate omissions or
inappropriate duplication of minimum contributions. The determination will be
made by the Plan Administrator on the advice of counsel.


If a Participant is covered by a defined benefit plan which is top-heavy
pursuant to Section 416 of the Code, a comparability analysis (as prescribed by
Revenue Ruling 81-202 or any successor ruling) shall be performed in order to
establish that the plans are providing benefits at least equal to the defined
benefit minimum.


11.5    Distributions to Certain Key Employees: Notwithstanding any other
provision of this Plan, the entire interest in this Plan of each Participant who
is a Key Employee, by reason of clause (iii) of subparagraph (c) of Section 11.7
in the calendar year in which the Participant attains age seventy and one-half
(70½), shall commence to be distributed to such Participant not later than the
April 1 following such calendar year.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 65 of 73

--------------------------------------------------------------------------------





11.6    Determination of Top-Heavy Status: The Plan will be a Top-Heavy Plan for
any Plan Year if, as of the Determination Date, the aggregate of the Accounts
under the Plan for Participants (including former Participants) who are Key
Employees exceeds sixty percent (60%) of the aggregate of the Accounts of all
Participants, excluding former Key Employees, or if this Plan is required to be
in an Aggregation Group in any such Plan Year in which such Group is a Top-Heavy
Group. In determining Top-Heavy status, if an individual has not performed one
Hour of Service for any Considered Company at any time during the five-year
period ending on the Determination Date, any accrued benefit for such individual
and the aggregate Accounts of such individual shall not be taken into account.


For purposes of this Section, the capitalized words have the following meanings:


(a)    "Aggregation Group" means the group of plans, if any, that includes both
the group of plans required to be aggregated and the group of plans permitted to
be aggregated. The group of plans required to be aggregated (the "required
aggregation group") includes:


(i)    Each plan of a Considered Company in which a Key Employee is a
participant, and


(ii)    Each other plan, including collectively bargained plans, of a Considered
Company which enables a plan in which a Key Employee is a participant to meet
the requirements of the Code prohibiting discrimination as to contributions or
benefits in favor of employees who are officers, shareholders, or the highly
compensated, or prescribing minimum participation standards.


The group of plans that are permitted to be aggregated (the "permissive
aggregation group") includes the required aggregation group plus one or more
plans of a Considered Company that is not part of the required aggregation group
and that the Considered Company certifies as a plan within the permissive
aggregation group. Such plan or plans may be added to the permissive aggregation
group only if, after the addition, the aggregation group as a whole continues
not to discriminate as to contributions or benefits in favor of officers,
shareholders or the highly compensated and to meet the minimum participation
standards under the Code.


(b)    "Determination Date" means for any Plan Year the last day of the
immediately preceding Plan Year.


(c)    "Key Employee" means any employee or former employee under this Plan who,
at any time during the Plan Year in question or during any of the four preceding
Plan Years, is or was one of the following:




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 66 of 73

--------------------------------------------------------------------------------





(i)    An officer of a Considered Company having an annual Compensation greater
than fifty percent (50%) of the amount in effect under Section 415(b)(1)(A) of
the Internal Revenue Code for any such Plan Year. Whether an individual is an
officer shall be determined by the Considered Company on the basis of all the
facts and circumstances, such as an individual's authority, duties and term of
office, not on the mere fact that the individual has the title of an officer.
For any such Plan Year, officers considered to be Key Employees will be no more
than the fewer of:


(A)    Fifty (50) employees; or


(B)    Ten percent (10%) of the employees or, if greater than ten percent (10%),
three (3) employees.


For this purpose, the highest paid officers shall be selected.


(ii)    One of the ten (10) Employees owning (or considered as owning, within
the meaning of the constructive ownership rules of Section 416(i)(1)(B) of the
Code), the largest interests in the Considered Company. An employee who has some
ownership interest is considered to be one of the top ten (10) owners unless at
least ten (10) other employees own a greater interest than that employee.
However, an employee will not be considered a top ten (10) owner for a Plan Year
if the employee earns less than the maximum dollar limitation on annual
additions to a Participant's account in a defined contribution plan under the
Code, as in effect for the calendar year in which the Determination Date falls.


(iii)    Any person who owns (or is considered as owning, within the meaning of
the constructive ownership rules of Section 416(i)(1)(B) of the Code) more than
five percent (5%) of the outstanding stock of a Considered Company or stock
possessing more than five percent (5%) of the combined voting power of all stock
of the Considered Company.


(iv)    Any person who has an annual Compensation from the Considered Company of
more than One Hundred Fifty Thousand Dollars ($150,000) and who owns (or is
considered as owning within the meaning of the constructive ownership rules of
Section 416(i)(1)(B) of the Code) more than one percent (1%) of the outstanding
stock of the Considered Company or stock possessing more than one percent (1%)
of the total combined voting power of all stock of the Considered Company.


For purposes of this subsection, annual Compensation includes all items
includable as Compensation within the meaning of Section 11.7(k) and further
includes the amount otherwise excludable from an employee's gross income by
reason of Section 125, 402(e)(3) or 402(h)(1)(B) of the Code.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 67 of 73

--------------------------------------------------------------------------------





For purposes of this subsection (c), a Beneficiary of a Key Employee shall be
treated as a Key Employee. For purposes of parts (iii) and (iv), each Considered
Company is treated separately in determining ownership percentages; but all such
Considered Companies shall be considered a single employer in determining the
amount of compensation.


Effective January 1, 2002, Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of a Considered Company having
annual Compensation greater than $130,000 (as adjusted under Code Section
416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent owner
of a Considered Company, or a 1-percent owner of a Considered Company having
annual Compensation of more than $150,000. For this purpose, annual Compensation
means compensation within the meaning of Code Section 415(c)(3). The
determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.


(d)    "Non-Key Employee" means any employee (and any Beneficiary of an
employee) who is not a Key Employee.


(e)    "Top-Heavy Group" means the Aggregation Group, if as of the applicable
Determination Date, the sum of the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans included in the
Aggregation Group plus the aggregate of the accounts of Key Employees under all
defined contribution plans included in the Aggregation Group exceeds sixty
percent (60%) of the sum of the present value of the cumulative accrued benefits
for all employees, excluding former Key Employees as provided in paragraph (i)
below, under all such defined benefit plans, plus the aggregate accounts for all
employees, excluding former Key Employees as provided in paragraph (i) below,
under all such defined contribution plans. In determining Top-Heavy status, if
an individual has not performed one (1) Hour of Service for any Considered
Company at any time during the five-year period ending on the Determination
Date, any accrued benefit for such individual and the aggregate accounts of such
individual shall not be taken into account. If the Aggregation Group that is a
Top-Heavy Group is a required aggregation group, each plan in the group will be
a Top-Heavy Plan. If the Aggregation Group that is a Top-Heavy Group is a
permissive aggregation group, only those plans that are part of the required
aggregation group will be treated as Top-Heavy Plans. If the Aggregation Group
is not a Top-Heavy Group, no plan within such group will be a Top-Heavy Plan.


In determining whether this Plan constitutes a Top-Heavy Plan, the Committee (or
its agent) will make the following adjustments:


(f)    When more than one plan is aggregated, the Committee shall determine
separately for each plan, as of each plan's Determination Date, the present
value of the


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 68 of 73

--------------------------------------------------------------------------------





accrued benefits (for this purpose using the actuarial assumptions set forth in
the applicable plan) or account balance. The results shall then be aggregated by
adding the results of each plan as of the Determination Dates for such plans
that fall within the same calendar year.


(g)    In determining the present value of the cumulative accrued benefit or the
amount of the account of any employee, such present value or account will
include the amount in dollar value of the aggregate distributions made to such
employee under the applicable plan during the five-year period ending on the
Determination Date, unless already reflected in the value of the accrued benefit
or account balance as of the date the determination is made. The amounts will
include distributions to employees representing the entire amount credited to
their accounts under the applicable plan.


Effective January 1, 2002, for purposes of determining the present values of the
cumulative accrued benefits and the amounts of the accounts of Employees as of
the Determination Date, the present values of accrued benefits and the amounts
of account balances of an Employee as of the Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Code Section 416(g)(2) during the
one-year period ending on the Determination Date. The preceding sentence also
shall apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code Section
416(g)(2)(A)(i). In the case of a distribution made for a reason other than
separation from service, death, or disability, this provision shall be applied
by substituting "five-year period" for "one-year period." The accrued benefits
and accounts of any individual who has not performed services for the Company
during the one-year period ending on the Determination Date shall not be taken
into account.


(h)    Further, in making such determination, such present value or such account
shall include any rollover contribution (or similar transfer), as follows:


(i)    If the rollover contribution (or similar transfer) is initiated by the
employee and made to or from a plan maintained by another Considered Company,
the plan providing the distribution shall include such distribution in the
present value or such account; the plan accepting the distribution shall not
include such distribution in the present value or such account unless the plan
accepted it before December 31, 1983.


(ii)    If the rollover contribution (or similar transfer) is not initiated by
the employee or made from a plan maintained by another Considered Company, the
plan accepting the distribution shall include such distribution in the present
value or such account, whether the plan accepted the distribution before or
after December 31, 1983; the plan making the distribution shall not include the
distribution in the present value or such account.




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 69 of 73

--------------------------------------------------------------------------------





(i)    In any case where an individual is a Non-Key Employee with respect to an
applicable-plan but was a Key Employee with respect to such plan for any prior
Plan Year, any accrued benefit and any account of such employee will be
altogether disregarded. For this purpose, to the extent that a Key Employee is
deemed to be a Key Employee if he or she met the definition of Key Employee
within any of the four preceding Plan Years, this provision will apply following
the end of such period of time.


(j)     "Valuation Date" means, for purposes for determining the present value
of an accrued benefit as of the Determination Date, the Determination Date. For
the first plan year of a plan, the accrued benefit for a current employee shall
be determined either (i) as if the individual terminated service as of the
Determination Date or (ii) as if the individual terminated service as of the
valuation date, but taking into account the estimated accrued benefit as of the
Determination Date. The Valuation Date shall be determined in accordance with
the principles set forth in Q.&A. T-25 of Treasury Regulations § 1.416-1.


(k)    For purposes of this Section, "Compensation" shall have the meaning given
to it in Section 5.4(c)(vi) of the Plan.




ARTICLE XII
MISCELLANEOUS PROVISIONS
12.1    Terms of Employment: The adoption and maintenance of the provisions of
this Plan shall not be deemed to constitute a contract between the Employer and
any Employee, or to be a consideration for, or an inducement or condition of,
the employment of any person. Nothing herein contained shall be deemed to give
to any Employee the right to be retained in the employ of the Employer or to
interfere with the right of the Employer to discharge any Employee at any time,
nor shall it be deemed to give the Employer the right to require any Employee to
remain in its employ, nor shall it interfere with any Employee's-right to
terminate his employment at any time.


12.2    Controlling Law: This Plan and the Trust shall be construed, regulated
and administered according to the provisions of ERISA, the Code, regulations and
rulings under ERISA and the Code, and, the extent state law applies and is not
preempted by federal law, under the laws of the State of Louisiana (without
regard to its choice of laws provisions).


12.3    Invalidity of Particular Provisions: If any provision of this Plan shall
be held illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but shall be fully severable,
and this Plan shall be construed and enforced as if said illegal or invalid
provisions had never been inserted herein.


12.4    Non-Alienability of Rights of Participants: Except as otherwise provided
below and with respect to certain judgments and settlements pursuant to Code
Section 401(a)(3), no interest, right or claim in or to the part of the Trust
Fund, attributable to the Pre-Tax Contribution Account, the Roth Contribution
Account, the After-Tax Contribution


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 70 of 73

--------------------------------------------------------------------------------





Account, the Employer Matching Contribution Account, the Rollover Account, or
the Non-Elective Contribution Account of any Participant, or any distribution of
benefits therefrom, shall be assignable, transferable or subject to sale,
mortgage, pledge, hypothecation, commutation, anticipation, garnishment,
attachment, execution, claim or levy of any kind, voluntary or involuntary
(excluding a levy for taxes filed on the Plan by the Internal Revenue Service),
including without limitation any claim asserted by a Spouse or former spouse of
any Participant; and the Trustee shall not recognize any attempt to assign,
transfer, sell, mortgage, pledge, hypothecate, commute or anticipate the same.
The preceding sentence shall also apply to the creation, assignment or
recognition of a right to any benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined to be a
qualified domestic relations order, as defined in Code Section 414(p). The
Committee shall establish a written procedure to be used to determine the
qualified status of such orders and to administer distributions under such
orders. Further, to the extent provided under the qualified domestic relations
order, a former spouse of a Participant shall be treated as a Spouse for all
purposes of the Plan. If the Committee receives a qualified domestic relations
order with respect to a Participant, the Committee may authorize the immediate
distribution of the amount assigned to the Participant's former spouse, to the
extent permitted by law, from the Participant's Pre-Tax Contribution Account,
Roth Contribution Account, After-Tax Contribution Account, Rollover Account and
the vested portion of his Employer Matching Contribution Account, and
Non-Elective Contribution Account.


12.5    Payments in Satisfaction of Claims of Participants: Any distribution to
any Participant or his Beneficiary or legal representative, in accordance with
the provisions of the Plan, of the interest in the Trust Fund attributable to
his Pre-Tax Contribution Account, Roth Contribution Account, After-Tax
Contribution Account, Rollover Account, and the vested portion of his Employer
Matching Contribution Account, and the Non-Elective Contribution Account, shall
be in full satisfaction of all claims under the Plan against the Trust Fund, the
Trustee, the Company and the Employer. The Trustee may require that any
distributee execute and deliver to the Trustee a receipt and a full and complete
release of the Employer as a condition precedent to any payment or distribution
under the Plan.


12.6    Payments Due Minors and Incompetents: If the Committee determines that
any person to whom a payment is due hereunder is a minor or is incompetent by
reason of physical or mental disability, the Committee shall have power to cause
the payments becoming due such person to be made to the guardian of the minor or
the guardian of the estate of the incompetent, without the Committee or the
Trustee being responsible to see to the application of such payment. Payments
made pursuant to such power shall operate as a complete discharge of the
Committee, the Trustee and the Employer.


12.7    Acceptance of Terms and Conditions of Plan by Participants: Each
Participant, through execution of the application required under the terms of
the Plan as a condition of participation herein, for himself, his heirs,
executors, administrators, legal representatives and assigns, approves and
agrees to be bound by the provisions of this Plan and the Trust Agreement and
any subsequent amendments thereto, and all actions of the Committee and the
Trustee hereunder. In consideration of the adoption of this Plan by the Employer
and the Contributions of the Employer to the Trust Fund, each Participant agrees
by the execution of


Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 71 of 73

--------------------------------------------------------------------------------





his application to participate herein to release and hold harmless to the extent
permitted by ERISA the Employer, the Committee and the Trustee from any
liability for any act whatsoever, past, present or future, performed in good
faith in such respective capacities pursuant to the provisions of this Plan or
the Trust Agreement.


12.8    Impossibility of Diversion of Trust Fund: Notwithstanding any provision
herein to the contrary, no part of the corpus or the income of the Trust Fund
shall ever be used for or diverted to purposes other than for the exclusive
benefit of the Participants or their Beneficiaries or for the payment of
expenses of the Plan. No part of the Trust Fund shall ever revert to the
Employer.


12.9    Number and Gender: Words used in this Plan and in the Trust in the
singular shall include the plural and in the plural the singular, and the gender
of words used shall be construed to include whichever may be appropriate under
any particular circumstances of the masculine, feminine or neuter genders.


IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer and its seal to be hereunto affixed in a number of copies,
all of which shall constitute but one and the same instrument which may be
sufficiently evidenced by any such executed copy hereof, this 13th day of April
2016, effective as of April 13, 2016 (or such other date stated in this
amendment and restatement of the Plan).


CLECO POWER LLC


By:     /s/ Thomas R. Miller            
Thomas R. Miller
Chief Financial Officer & Treasurer


ATTEST:


/s/ Julia E. Callis    
Secretary


(SEAL)




Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 72 of 73

--------------------------------------------------------------------------------





THE STATE OF LOUISIANA     §
§
RAPIDES PARISH             §


BEFORE ME, Cynthia P. Rine, the undersigned authority, on this day personally
appeared, Thomas R. Miller, the Chief Financial Officer & Treasurer of Cleco
Power LLC, known to me to be the person and officer whose name is subscribed to
the foregoing instrument, and acknowledged to me that he executed the same as
the act of the said Cleco Power LLC, a corporation, and that he executed the
same as the act and deed of said corporation for the purposes and consideration
therein expressed and in the capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this the 13th day of April, 2016.




Notary's Signature:              /s/ Cynthia P. Rine                      
Notary's Printed Name:     Cynthia P. Rine                    
Bar roll or notary identification number:         55114                
Type of identification examined: Employee Identification Badge        
Notary Public in and for Rapides         (Parish), Louisiana         (State)
My commission expires         At death                    






Cleco Power LLC 401(k) Savings and Investment Plan
Amended and Restated Effective April 13, 2016
 
Page 73 of 73